[trinityagreementexhibit1001.jpg]
EXECUTION VERSION CH\2041570.2 SUPPLY AGREEMENT This Supply Agreement (this
“Agreement”) is made as of this 3rd day of November, 2014 (the “Effective
Date”), by and between GATX Corporation, a corporation organized under the laws
of the State of New York (“Buyer”), and Trinity Rail Group, LLC, a limited
liability company organized under the laws of the State of Delaware (“Seller”)
(collectively, the “Parties” and individually, a “Party”). In consideration of
the mutual promises contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
agree as follows: 1. TERM. Except to the extent earlier terminated pursuant to
the terms hereof, the term of this Agreement shall commence on the Effective
Date and end on March 13, 2020; provided, that if Seller has not Delivered (as
hereinafter defined) all of the Railcars (as hereinafter defined) ordered by
Buyer hereunder on or before such end date, this Agreement shall expire on the
date the last Railcar is Delivered (the “Term”). 2. PURCHASE COMMITMENT AND
QUANTITY. Except to the extent earlier terminated pursuant to the terms hereof,
(i) Buyer hereby commits to purchase during the Term a total of eight thousand
nine hundred fifty (8,950) Railcars (the “Base Order Quantity”) and to submit to
Seller, pursuant to the terms of this Agreement, Buyer’s purchase orders to
fulfill such commitment, and (ii) Seller agrees to manufacture, sell and Deliver
to Buyer during the Term the 8,950 Railcars as ordered by Buyer. Notwithstanding
anything to the contrary contained herein, Buyer shall not be required to
purchase, and Seller shall not be required to manufacture, sell and Deliver, any
Railcars in excess of the Base Order Quantity under the terms of this Agreement.
3. RAILCARS AVAILABLE FOR PURCHASE. 3.1. Except to the extent later removed from
Exhibits A, B or C pursuant to Section 3.5, Seller shall make available for
sale, and Buyer shall purchase, Railcars consisting of one or more of (i) the
types of Railcar listed in Exhibits A, B, and C (the “Railcar Types”) as of the
Effective Date; (ii) the Modified Railcars (including those Railcars and Railcar
Types treated as a Modified Railcar under Section 3.4); and (iii) those railcars
and railcar types, if any, that are added to Exhibits A, B, or C after the
Effective Date in accordance with Sections 3.3 or 3.4, or by mutual written
agreement of the Parties (collectively, “Railcars” and individually, a
“Railcar”). For the avoidance of doubt, each unit within an articulated or
drawbar-coupled string of railcars shall be considered a single Railcar for all
purposes hereunder.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1002.jpg]
2 CH\2041570.2 3.2. Buyer may purchase from Seller hereunder, Railcar Types (i)
that, on or after the Effective Date, [*****]1 (each of the foregoing described
in clauses (i) and (ii) above, individually, a “Modified Railcar” and
collectively, “Modified Railcars”), and Exhibit A, B, and/or C, respectively,
shall be amended without further action by the Parties to include each such
Modified Railcar. [*****] 3.3. Buyer may not purchase “Excluded Railcars” as
defined in this Section 3.3. “Excluded Railcars” are (i) railcars or railcar
types that are not listed on Exhibits A, B, or C; (ii) railcars and railcar
types [*****] (each of the foregoing described in clause (ii) above,
individually, a “Developed Railcar” and collectively, “Developed Railcars”); or
[*****]. [*****], then, in any such case, such Excluded Railcar shall thereafter
constitute a Railcar which Buyer may purchase from Seller and Exhibit A, B or C
(as applicable) shall be amended without further action by the Parties to
include such Excluded Railcar (except, in the case of clause (y) above, to the
extent prohibited under a written agreement between Seller and the Third Party
that had previously been the exclusive purchaser of such Excluded Railcar);
[*****]. 3.4. If a Railcar and/or Railcar Type meet the definition of a
Developed Railcar set out in Section 3.3 as well as the definition of a Modified
Railcar set out in Section 3.2, the Railcar shall be a Developed Railcar for all
purposes under this Agreement. 3.5. Once a Railcar is included on Exhibit A, B
or C, Buyer may submit an Order for such Railcar from Seller hereunder until
such time that the Parties mutually agree to remove such Railcar from such
Exhibit. 3.6. For purposes of this Agreement: 3.6.1. “Third Party” shall mean
any Person that is not a (i) Party to this Agreement or (ii) an Affiliate (as
hereinafter defined) of a Party to this Agreement; 3.6.2. “Affiliate” shall
mean, with respect to any Person, any other Person controlling, controlled by,
or under common control with the first Person. 3.6.3. “Control” (including the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or the policies of a Person, whether through the
ownership of at least 51% of the voting securities, by contract or otherwise;
and 1 [*****] Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1003.jpg]
3 CH\2041570.2 3.6.4. “Person” shall mean an individual, partnership, limited
partnership, limited liability company, trust, business trust, estate,
corporation, custodian, trustee, executor, administrator, nominee, business
trust, registered limited liability partnership, association, government,
governmental subdivision, governmental agency, governmental instrumentality and
any other legal or commercial entity in its own or in a representative capacity.
4. SPECIFICATION. 4.1. With respect to each Railcar Type set forth on Exhibits
A, B, and C as of the Effective Date, including a Railcar Type added pursuant to
Section 3 hereof or by mutual agreement of the Parties after the Effective Date,
the applicable Railcar “Specification” shall consist of (i) Seller’s
then-current standard specification as of the date of the applicable Seller’s
Order Confirmation (as hereinafter defined) for such Railcar as designated by
the applicable “Seller Spec. No.” (hereinafter referred to as “Seller
Specification”), (ii) any materials, parts, Components, or railcar configuration
alternatives requested by Buyer (subject to Seller’s consent, such consent not
to be unreasonably withheld or delayed) specified in the applicable Seller’s
Order Confirmation (“Alternates”) and (iii) as subsequently modified after the
date of Seller’s Order Confirmation in any Change Orders (as defined in Section
9.8), if applicable. The Seller Specification shall not provide for, and Seller
may not use, non-new parts (other than non-new Buyer-Supplied Components) on
Railcars manufactured for Buyer hereunder without Buyer’s prior written consent.
4.2. As of the Effective Date, Seller has provided a copy of the Seller
Specification for each Railcar Type set forth on Exhibits A, B, and C to Buyer
(and, in the case of Railcar Types added to Exhibits A, B, or C after the
Effective Date, a copy will be promptly provided to Buyer after such Railcar
Type is added to the applicable Exhibit). Seller may reasonably modify the
Seller Specification from time to time during Term, which updates to the Seller
Specification shall be identifiable by revision date and version number and
copies of which will be made available to Buyer upon Buyer’s written request.
Notwithstanding the foregoing, at least sixty (60) days prior to implementation,
Seller shall notify Buyer in writing and provide a copy of any updated Seller
Specification that would reasonably be considered a significant or material
change to such Seller Specification, e.g., structural changes to the Railcar
Type, changes in Component manufacturer, make or model, and changes to safety
systems. 5. RAILCAR PRICING. 5.1. Pricing for Railcars Listed on Exhibit A.
5.1.1. Buyer’s Estimated Base Sales Price and Seller’s Order Confirmation Price
for Railcars listed on Exhibit A. The “Buyer’s Estimated Base Sales Price” for
Railcars listed on Exhibit A shall be calculated by



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1004.jpg]
4 CH\2041570.2 [*****]. “Seller’s Order Confirmation Price” for Railcars listed
on Exhibit A shall equal [*****]2. 5.1.2. Invoice Price for Railcars on Exhibit
A. Seller’s “Invoice Price” for a Railcar listed on Exhibit A shall be [*****].
5.1.3. [*****] 5.2. Pricing for Railcars Listed on Exhibits B and C. 5.2.1.
Buyer’s Price for Railcars Listed on Exhibits B and C. “Seller’s Order
Confirmation Price” for Railcars listed on Exhibits B or C shall be [*****].
5.2.2. [*****]. 5.2.3. Invoice Prices for Railcars on Exhibits B and C. The
“Invoice Price” for a Railcar listed on Exhibits B or C shall be equal to
[*****]. 5.2.4. [*****]. 5.2.5. [*****] 5.3. Pricing Examples. The Parties agree
that the pricing examples dated as of the Effective Date and initialed by the
Parties reflect the methodology by which calculations shall be made for Railcar
pricing pursuant to Sections 5 and 6 hereunder. 5.4. Review of Margin Schedule.
During the period of January 1, 2017 through January 31, 2017, either Party may
deliver a written notice (a “Review Notice”) to the other Party requesting a
meeting if it believes that the pricing in the Margin Schedule is not reflective
of then-current market pricing. Upon the other Party’s receipt of the Review
Notice, the Parties shall (a) schedule a meeting to occur no later than ten (10)
business days after the date of such notice, and (b) work in good faith to agree
on a revised Margin Schedule reflective of then- current market pricing, with
the understanding that such revised pricing should reflect an appropriate
discount to the then-current pricing that Seller offers to its best customers.
If, within thirty (30) days of the date of the Review Notice, the Parties have
not agreed (a) on a revised Margin Schedule or (b) that the Margin Schedule does
not need to be revised, then either Party may, at its sole option, give
irrevocable written notice of its intention to terminate the Agreement (an
“Intent to Terminate Notice”). The Agreement shall automatically terminate
thirty (30) days after the date of such notice, except that the Parties’
obligations 2 [*****] Certain information on this page has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1005.jpg]
5 CH\2041570.2 shall survive with respect to (x) all Scheduled Cars with
Allocated Production Slots scheduled to Deliver on or before December 31, 2017,
and (y) all Unscheduled Cars for which Buyer had submitted an Order as of the
date of the Intent to Terminate Notice, unless the Party receiving such Intent
to Terminate Notice agrees in writing before the effective date of such
termination to revise the Margin Schedule as follows: 5.4.1. If Buyer is the
recipient of the Intent to Terminate Notice, Buyer must agree in writing to
increase each of the Margins set forth in the Margin Schedule by [*****]3 for
all tank cars on Exhibit A ordered as (A) Scheduled Cars with Allocated
Production Slots scheduled to Deliver on or after January 1, 2018, and (B)
Unscheduled Cars for which the date of the applicable Order is on or after the
effective date of such increase of the Margins; or 5.4.2. If Seller is the
recipient of the Intent to Terminate Notice, Seller must agree in writing to
decrease each of the Margins set forth in the Margin Schedule by [*****] for all
tank cars on Exhibit A ordered as (A) Scheduled Cars with Allocated Production
Slots scheduled to Deliver on or after January 1, 2018, and (B) Unscheduled Cars
for which the date of the applicable Order is on or after the effective date of
such decrease of the Margins; or 5.4.3. Irrespective of which Party is the
recipient of the Intent to Terminate Notice, the Parties mutually agree in
writing to revise the Margin Schedule. 5.4.4. For clarity and by means of
example only, if one of the Margins was equal to twenty percent (20%) before
Seller’s receipt of an Intent to Terminate Notice, and Seller agreed to decrease
the Margins by [*****] pursuant to Section 5.4.2 above, the resulting Margin in
this example would be [*****]. Similarly, if Buyer received an Intent to
Terminate Notice, and Buyer agreed to increase the Margins by [*****] pursuant
to Section 5.4.1 above, the resulting Margin in this example would be [*****].
6. SELLER’S STANDARD MANUFACTURING COST. 6.1. Except as otherwise expressly
provided herein, all calculations of Seller’s Standard Manufacturing Cost (as
defined below) shall conform to and be made using Seller’s Cost Accounting
Policy and Procedure, dated and current as of the Effective Date and initialed
by the Parties (“Seller’s Costing Policy”). 6.1.1. Seller may modify Seller’s
Costing Policy to the extent necessary to comply with any changes in U.S.
generally accepted accounting procedures (GAAP), international financial
reporting standards (IFRS) or other applicable accounting regulatory mandates. 3
[*****] Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1006.jpg]
6 CH\2041570.2 6.1.2. [*****]4. 6.1.3. Following any modifications to Seller’s
Costing Policy pursuant to Section 6.1.1, [*****], Seller shall promptly provide
an updated copy (which shall indicate the date of most recent revision) of
Seller’s Costing Policy to Buyer, which shall be initialed by the Parties and
replace the prior version of Seller’s Costing Policy as of the date of such
revision without further action of the Parties. 6.1.4. Notwithstanding anything
to the contrary contained in Seller’s Costing Policy, in the event of any
conflicts between this Agreement and the Seller’s Costing Policy, the terms of
this Agreement shall control. 6.2. “Seller’s Standard Manufacturing Cost” means,
with respect to any Railcar, an amount equal to [*****] for such Railcar. 6.3.
[*****]. “Components” means, for all Railcars, wheels, axles, sideframes,
bolsters, couplers, draft gear, air brake equipment, bearings and yokes and, as
applicable for certain Railcar Types, heads, nozzles, valves, fittings, gates,
hatches and doors. [*****]. 7. THIRD PARTY REVIEW. Seller’s compliance with
Sections 5 and 6 of this Agreement is subject to Third Party review (“Third
Party Review”), and the terms and conditions of such Third Party Review are set
forth on Exhibit G attached hereto. 8. [*****]. 9. ORDERS. 9.1. Order
Quantities. 9.1.1. “Order Year” means from March 14, 2016 through March 13, 2017
for the first Order Year, and thereafter each following period of twelve (12)
consecutive months. 9.1.2. Buyer shall place orders for tank cars from Exhibit A
that will be scheduled to deliver at the rate of 150 tank cars per month between
the months of August 2016 through December 2019, inclusive (the “Monthly Order
Quantity”) for a total of 6,150 tank cars (“Scheduled Cars”). 4 [*****] Certain
information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1007.jpg]
7 CH\2041570.2 9.1.3. During each Order Year, Buyer will order 700 Railcars,
which can be a mix of either tank cars or freight cars from Exhibits A, B, and C
for a total of 2,800 Railcars (“Unscheduled Cars”). 9.2. Production Slot
Allocation for Scheduled Cars. Seller shall schedule [*****]5production slots in
each month for the months of August 2016 through December 2019, inclusive, for
Scheduled Cars (“Allocated Production Slots”). Notwithstanding the foregoing or
anything to the contrary contained in this Agreement, Seller will have no
obligation to schedule more than [*****] Allocated Production Slots in any one
month during the Term. For the avoidance of doubt, accepted Orders for
Unscheduled Cars are not eligible for Allocated Production Slots and shall not
impact the scheduling or Delivery of Scheduled Cars in accordance with Section
9.6.1. 9.3. Unscheduled Cars. Buyer’s Order(s) accepted by Seller’s Order
Confirmation for Unscheduled Cars will be placed in the next available
production slot in Seller’s then current backlog. Buyer’s obligation to order
the [*****] per Order Year is firm and the duration of Seller’s railcar backlog
and the effect such backlog has on Delivery of Unscheduled Cars shall not permit
Buyer to avoid placing its required Order per Order Year for Unscheduled Cars.
[*****]. 9.4. Monthly Price Lists; Pricing Proposals. At the beginning of each
Order Year, Seller and Buyer shall mutually agree to a list totaling [*****]
Railcars from Exhibits A, B and C for which Seller shall provide Buyer with
monthly updates, as to Exhibit A Railcars, to Buyer’s Estimated Base Sales
Price(s), and as to Exhibit B and C Railcars, to the [*****] for such Railcars
under then-current market conditions, during the Order Year (the “Monthly Price
List”). In the event a Railcar is not listed on the Monthly Price List, upon
Buyer’s written request, Seller shall provide Buyer with a written pricing
proposal for the requested Railcars within ten (10) business days following such
request, which pricing proposal shall be consistent with the terms of this
Agreement. 9.5. Order Form. Each order submitted by Buyer shall be in the form
set forth on Exhibit E attached hereto and shall be subject to the terms and
conditions of this Agreement (“Order”). Each Order shall specify (i) the Railcar
Type; (ii) the quantity of Railcars for each Railcar Type; (iii) any Alternates
for the Railcars ordered; (iv) any new Buyer-Supplied Components that Buyer will
be providing; (v) any non-new Buyer-Supplied Components that Buyer will be
providing; and (vi) the price agreed upon by the Parties pursuant to Section
5.2.1 for the Railcar(s) ordered. Subject to Seller’s rights of rejection under
Section 9.7, upon Seller’s reasonable written request, Buyer will correct any
Order that does not conform to the form set forth on Exhibit E. 5 [*****]
Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1008.jpg]
8 CH\2041570.2 9.6. Order Placement. 9.6.1. Orders for Scheduled Cars must be
placed by Buyer [*****]6 prior to their Allocated Production Slots by delivering
each such Order per the instructions on the Order form. [*****]. Unless
otherwise agreed by the Parties, such Orders for Scheduled Cars shall be (i)
filled in the order in which they were placed, and (ii) Delivered by Seller
within the final month of the applicable Scheduled Car Lead Times. Seller shall
Deliver at least [*****]. If Buyer fails to place one or more Orders for all or
any portion of the Scheduled Cars within the Scheduled Car Lead Times, Seller
shall place the Order(s) for Buyer consistent with Buyer’s default instructions
for orders of Scheduled Cars (“Default Scheduled Car Order Instructions”) set
forth on Exhibit K hereto; which Exhibit shall identify specific Railcar(s).
Subject to Section 9.7 (unless otherwise agreed by the Parties), Buyer may
update the Default Scheduled Car Order Instructions at any time by delivery of
written notice to Seller, provided each such update identifies specific
Railcars, in which case Exhibit K shall be amended without further action by the
Parties to include such updated Default Scheduled Car Order Instructions in
Exhibit K and such update shall be effective for all Orders following each such
update. 9.6.2. Orders for Railcars on Exhibits B and C that constitute
Unscheduled Cars (“Exhibit B and C Unscheduled Cars”) will be placed by Buyer
from time to time by delivering each such Order per the instructions on the
Order form. In accordance with the procedures set forth in Section 9.6.3, such
Exhibit B and C Unscheduled Cars shall be added to Seller’s next available
production slots and added to Buyer’s Delivery Schedule. [*****]. If Buyer fails
to place one or more Orders for all or any portion of the Order Year Unscheduled
Cars requirement by the first day of the last month of an Order Year, Seller
shall place the Order for Buyer with Buyer’s default instructions for orders of
Unscheduled Cars (“Default Unscheduled Car Order Instructions”) set forth on
Exhibit K hereto; which Exhibit shall identify specific Railcar(s), and unless
otherwise agreed by the Parties, shall consist of Railcar(s) from Exhibit A
only. Subject to Section 9.7 (unless otherwise agreed by the Parties), Buyer may
update the Default Unscheduled Car Order Instructions at any time by delivery of
written notice to Seller, provided each such update identifies specific
Railcar(s), in which case Exhibit K shall be amended without further action by
the Parties to include such updated Default Unscheduled Car Order Instructions
in Exhibit K and such update shall be effective for all Orders following each
such update. 6 [*****] Certain information on this page has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1009.jpg]
9 CH\2041570.2 9.6.3. Within five (5) business days after Seller’s receipt of an
Order, and provided Seller has not rejected the Order pursuant to Section 9.7,
Seller shall provide Buyer with an order confirmation, substantially in the form
of Exhibit L and in accordance with the terms hereof, confirming (i) the
Seller’s Order Confirmation Price for Railcars on Exhibits A, B, or C and (ii)
the month the Railcars will commence Delivery (the “Seller’s Order
Confirmation”). Within ten (10) business days of Seller’s issuance of an Order
Confirmation, Seller shall add Buyer’s Order to the Buyer Delivery schedule (the
“Buyer’s Delivery Schedule”) indicating the quantity of Railcars to be Delivered
each month (the “Committed Delivery Month”), a copy of which shall be promptly
provided to Buyer. Within sixty (60) days of the first Railcar Delivery in a
Committed Delivery Month, Seller shall update Buyer’s Delivery Schedule to
reflect the week in which such Railcar will be Delivered (the “Committed
Delivery Date”), a copy of which update shall be promptly provided to Buyer. Any
change to Buyer’s Delivery Schedule shall require the written agreement of both
Buyer and Seller. 9.6.4. Each Order for Railcars that (i) complies with this
Section 9, (ii) has been delivered to Seller in accordance with this Section 9,
and (iii) which has not been rejected by Seller within five (5) business days of
its placement pursuant to Section 9.7, shall be deemed to have been accepted by
Seller and shall represent a firm commitment by Seller to manufacture, sell, and
Deliver, and for Buyer to purchase and take Delivery of, the Railcars specified
in such Order in accordance herewith, regardless of whether Seller has complied
with its obligation to return a signed Order Confirmation to Buyer in the time
specified under Section 9.6.3. 9.6.5. Except to the extent the Parties otherwise
mutually agree in a writing signed by an officer of each Party, if any term or
condition in Buyer’s Order, Seller’s Order Confirmation, or other documentation
by or from either Party relating to the subject matter of the Order or of this
Agreement conflicts with or adds to or supplements a term or condition of this
Agreement, the terms or conditions of this Agreement shall control and the
conflicting, additional or supplemental term or condition, as the case may be,
shall be without force or effect with respect to such subject matter or Order.
9.7. Seller Order Rejection. In the event that Seller does not have a production
line operating to produce Unscheduled Railcars on Exhibits B or C ordered by
Buyer, Seller shall notify Buyer within five (5) business days following receipt
of such Order that it cannot manufacture such Railcars, in which case Buyer
shall place its Order for different Railcars to replace such Railcars that
Seller cannot



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1010.jpg]
10 CH\2041570.2 manufacture. Notwithstanding anything to the contrary in this
Agreement, Seller shall ensure that, during the Term of this Agreement,
[*****]7. 9.8. Change Order. Once a Seller’s Order Confirmation has been issued
to Buyer, Buyer may request in writing a change in an Order specifying the
particular Railcars that are subject to Buyer’s request and the requested
change. Within ten (10) business days following receipt of such request, Seller
shall provide Buyer with a Change Order quote (“Change Order Quote”) comprised
of (i) any change to the Buyer’s Delivery Schedule and (ii) any price adjustment
for the Change Order Request. If Buyer accepts Seller’s Change Order Quote,
Buyer shall issue a confirming change Order (“Change Order”) to Seller within
five (5) business days after receipt of the Change Order Quote. If Seller does
not receive a timely Change Order from Buyer accepting Seller’s Change Order
Quote, Buyer’s Order will not be modified, and the affected Railcars shall be
built in accordance with the original Specification and subject to the original
Seller Order Confirmation Price. 9.9. Regulation-Mandated Changes. Seller will
promptly notify Buyer of any changes or additions to the Seller Specification
mandated by changes in the Regulations and provide to Buyer a copy of any such
updated or additional Seller Specification. Any such changes or additions to the
Specification that arise between the date of the Seller’s Order Confirmation for
a Railcar and the date of Delivery for such Railcar shall be treated as a Change
Order in accordance with the procedures set forth in Section 9.8. 9.10. Lead
Time Estimates. Upon Buyer’s reasonable written request, Seller shall provide
Buyer with its then-current estimate of the next available delivery dates for a
Railcar Type as of the date of such request. 10. DELIVERY AND SHIPMENT. 10.1.
Delivery and Title. 10.1.1. Unless otherwise agreed to in writing and signed by
both Seller and Buyer, “Delivery” (including the terms “Deliver” and
“Delivered”) of the Railcars shall be defined as (i) in the case of Railcars
manufactured in the United States, actual delivery of such Railcars, F.O.B.
Seller’s plant or (ii) in the case of Railcars manufactured in Mexico, actual
delivery of such Railcars, F.O.B. site on the United States side of the border
at a site to be mutually agreed between Buyer and Seller or, if no agreement has
been reached by the time such Railcar is ready for Delivery, at a site on the
United States side of the border determined by Seller. Unless otherwise agreed
to in writing and 7 [*****] Certain information on this page has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1011.jpg]
11 CH\2041570.2 signed by both Seller and Buyer, Buyer agrees to Delivery of all
or any number of the Railcars as they are accepted pursuant to Section 11.1.
10.1.2. Subject to Section 10.1.3 below, exclusive ownership, rights of
possession and control, and risk of loss to each Railcar manufactured by Seller,
whether in the United States or Mexico, will pass to Buyer at the time of
Delivery of such Railcar. 10.1.3. Unless otherwise agreed to in writing and
signed by both Seller and Buyer, with respect to Railcars manufactured in
Mexico, the acceptance of such Railcars pursuant to Section 11.1 (i) represents
Buyer’s authorization for Seller to ship such Railcars to Buyer for Delivery,
and (ii) shall not transfer title or risk of loss of such Railcars until they
have been Delivered by Seller to Buyer at the F.O.B. site on the United States
side of the border set forth in Section 10.1.1 above. 10.2. After Delivery of a
Railcar to Buyer as provided in Section 10.1, at Buyer’s written request, Seller
will ship such finished Railcar to Buyer or Buyer’s customer at the place
designated by Buyer to Seller and any resulting freight charges shall be for
Buyer’s account. Such freight charges may appear as a line item on Seller’s
invoice for the Railcars if Seller pays such freight charges for Buyer’s
account. 10.3. [*****]8. 10.4. Force Majeure Events. 10.4.1. Seller shall not be
liable for any delay or failure to perform in whole or in part caused by “Force
Majeure Events” which adversely impact the performance of Seller’s obligations
regardless of when occurring, including, but not limited to, restrictions or
Regulations imposed by the federal or any state government or any subdivision or
agency thereof or by acts of God; acts of Buyer, its officers, directors,
employees, agents or contractors, including, but not limited to, Buyer’s failure
to provide in a timely manner any parts, Components, equipment or labor,
including plans, drawings or engineers, which it has agreed to supply; war,
preparation for war or the acts or interventions of naval or military executives
or other agencies of government; acts of terrorists; blockade, sabotage,
vandalism, malicious mischief, bomb scares, insurrection or threats thereof;
rain that requires a shutdown of a substantial portion of Seller’s facility
where the Railcars are being manufactured and/or the painting/coating area of
such facility prior to 12:00 noon (local time) on a regularly scheduled work
day; landslides, 8 [*****] Certain information on this page has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1012.jpg]
12 CH\2041570.2 hurricanes, earthquakes or other natural calamity; delays of
subcontractors or of carriers by land, sea or air; delays due to changes in
drawings or Specification; collisions or fires, floods, strikes, work stoppages,
shortage of labor, lockouts or other industrial disturbances, accidents,
casualties, shortages or late delivery of supplies (including, without
limitation, fuel supplies) or raw materials (including, without limitation,
steel) from usual sources at customary pricing, or other causes beyond Seller’s
reasonable control. 10.4.2. In the event of any Force Majeure Event, the Parties
agree the date of Delivery or performance shall be extended for a period equal
to the time lost by reason of the delay; provided, however, that if the period
of delay exceeds one hundred eighty (180) days from the original Committed
Delivery Date, Buyer may cancel the Delivery of such Railcar subject to the
delay due to the Force Majeure Event. Any cancelled Railcar shall be treated as
having been validly ordered for the purposes of Buyer’s obligations hereunder
with respect to the Base Order Quantity required under Section 2 and the
applicable Monthly Order Quantity required under Section 9.1. If delivery of any
items necessary for the Delivery of such Railcars is delayed by Buyer for more
than thirty (30) days, Seller may adjust the Invoice Price payable hereunder to
reflect the direct damages attributable to such delay (e.g., increases in cost
of supplies, shipping and the like), but not to include indirect or
consequential damages. Nothing hereunder shall require Seller to arrange for
shipment and acceptance of any required materials in advance of Seller’s actual
needs. In the event that the occurrence of a Force Majeure Event affects a
Party’s performance of its obligations hereunder for more than 240 consecutive
days, the other Party may terminate this Agreement thereafter upon 30 days
advance written notice. 11. QUALITY OF RAILCARS. 11.1. Inspection and
Acceptance. In the case of Railcars, Seller shall give Buyer reasonable access
to Seller’s manufacturing facilities to inspect the Railcars during
construction. Such inspections shall be so conducted as to not interfere
unreasonably with Seller’s operations. Acceptance or rejection of a Railcar
shall be made by Buyer before shipment of the Railcars manufactured in Mexico
and before Delivery of Railcars manufactured in the United States. In the event
Buyer chooses to inspect the Railcars, upon completion of such inspection, Buyer
shall execute a certificate of acceptance covering all Railcars found to be
completed in accordance with the Specification and shall deliver the executed
certificates of acceptance to Seller (each, a “Certificate of Acceptance”). Each
Certificate of Acceptance, with respect to Railcars covered thereby, shall
indicate that, based upon such inspection, such Railcars conform in workmanship,
material and construction, and in all other respects, to the applicable
Specification and the requirements and provisions of the applicable Order. If
Buyer, upon receiving notice of when the Railcars will be ready for inspection
and provided that such



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1013.jpg]
13 CH\2041570.2 Railcars are available for inspection, chooses not to have an
inspector present within three (3) business days after the date that the notice
states that the Railcars shall be ready for inspection or Buyer’s inspector
fails to inspect the Railcars within three (3) business days after the date that
the notice states the Railcars will be ready for inspection, Buyer shall be
deemed to have accepted the applicable Railcars at the close of business on the
day that is three (3) business days after the date that such Railcars were ready
for inspection and Seller will execute, on behalf of Buyer, a Certificate of
Acceptance dated as of the day that is three (3) business days after the date
that such Railcars were ready for inspection. Notwithstanding the foregoing,
Seller may ship Railcars at any time upon Buyer’s notification to Seller that it
will not inspect Railcars for which Seller has provided notice that Railcars are
available for inspection. The execution of a Certificate of Acceptance shall not
relieve the Seller of any of its obligations under the Agreement nor shall it
constitute a waiver by the Buyer with respect to any defect or deficiency of
workmanship, materials, construction or other deviation from the terms and
conditions of this Agreement. Once a Certificate of Acceptance with respect to a
Railcar has been executed, Buyer shall have no rights of inspection under this
Section 11.1, nor any rights of rejection and cancellation under Section 11.2
with respect to such Railcar. 11.2. [*****]9. 11.3. Premises Liability
Indemnification. BUYER AGREES TO DEFEND, HOLD HARMLESS AND INDEMNIFY SELLER AND
ITS AFFILIATES, SUBSIDIARIES, RELATED ENTITIES, OFFICERS, DIRECTORS,
SHAREHOLDERS, AGENTS AND EMPLOYEES (COLLECTIVELY REFERRED TO AS THE “SELLER
INDEMNITEES”), FROM AND AGAINST ANY AND ALL CAUSES OF ACTION, SUITS, DEBTS,
CLAIMS, LIABILITIES, LOSSES, BODILY INJURIES OR DEATH, DAMAGE TO REAL OR
PERSONAL PROPERTY (INCLUDING THE LOSS OR USE THEREOF), JUDGMENTS, COSTS,
INCLUDING, BUT NOT LIMITED TO, ACTUAL, INCIDENTAL AND COVER DAMAGES, ATTORNEYS’
FEES, COURT COSTS AND EXPENSES OF WHATEVER NATURE OR KIND, IN LAW OR IN EQUITY,
INCURRED IN THE DEFENSE OF THE SELLER INDEMNITEES OR OTHERWISE, TO THE EXTENT
ARISING OUT OF, OR RESULTING FROM ANY ACT, ERROR, OMISSION, NEGLIGENCE OR
MISCONDUCT OF BUYER, BUYER’S EMPLOYEES, AGENTS (OTHER THAN ANY AGENT OF BUYER
WHO IS EMPLOYED BY SELLER) OR SUBCONTRACTORS, OR ANY EMPLOYEE OF BUYER’S AGENT
(OTHER THAN ANY AGENT OF BUYER WHO IS EMPLOYED BY SELLER) OR SUBCONTRACTOR WHILE
ON SELLER’S PROPERTY. 9 [*****] Certain information on this page has been
omitted and filed separately with the Commission. Confidential treatment has
been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1014.jpg]
14 CH\2041570.2 12. PAYMENT AND CLOSING. 12.1. Payment of Purchase Price and
Closing of Sale. On or before ten (10) business days following Buyer’s receipt
of (i) the shipping report for a Railcar, including the lightweight of each
Railcar shipped and each Railcar’s assigned number, (ii) a Certificate of
Acceptance executed by Buyer’s inspector, or the acceptance of any such Railcar
has been deemed pursuant to Section 11.1 hereof, (iii) Seller’s invoice for such
Railcar(s) with the Invoice Price broken down to detail the components thereof,
if applicable, and substantially in the form attached hereto as Exhibit M
hereof, and (iv) Seller’s executed Bill of Sale substantially in the form
attached hereto as Exhibit H, Buyer shall pay the Invoice Price for each Railcar
manufactured and Delivered by Seller and accepted by Buyer via wire transfer to
Seller (pursuant to such wire transfer instructions as Seller shall provide to
Buyer in advance of the due date for such amounts). 12.2. Taxes. Buyer is solely
responsible for all international, federal, state, or local VAT, GST, sales,
use, or other taxes, tariffs, duties, or charges imposed by any governmental
authority or agency, foreign or domestic, upon any Railcar purchased and sold
hereunder or upon the manufacture, sale, transportation, use, or Delivery
thereof (collectively, “Taxes”); provided, however, that Taxes shall not include
any Seller property taxes or taxes based on Seller’s income. While it is the
intent of the Parties that Seller’s invoice for Railcars will include a line
item for Taxes, in the event an amount for applicable Taxes is not included in
Seller’s invoice for Buyer’s account, Buyer shall remain solely responsible for
the payment of such Taxes. For the avoidance of doubt, no Taxes shall be
included in Seller’s Standard Manufacturing Cost for such Railcar. Seller shall
provide receipts to Buyer evidencing Seller’s payment of any such Taxes. 12.3.
Late Payments. Other than with respect to amounts disputed up to a maximum of
$[*****]10 of unpaid disputed amounts, if any payment is not received by a Party
on the due date for such payment, and such failure continues for five (5) days
after such due date, such Party shall charge the other Party interest on any
unpaid balance at the prime rate per annum in effect on such due date at Bank of
America, Illinois, plus [*****]11 percent ([*****]%) or the highest rate
permitted by law, whichever is lower, from the date such payment was due through
and including the date on which actual payment in full is made by such other
Party. 10 [*****] Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions. 11 [*****] Certain information on this page has
been omitted and filed separately with the Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1015.jpg]
15 CH\2041570.2 13. MANUFACTURING WARRANTIES AND DISCLAIMERS; IP INDEMNITY 13.1.
Manufacturing Warranties. 13.1.1. Seller warrants solely to Buyer that the
assembly, construction and manufacture of the Railcars by Seller, Seller’s
employees and Seller’s subcontractors will be in accordance with the
Specification and Regulations (as defined in Section 13.1.8) for a period of
[*****] after Delivery of the applicable Railcars, and that the material and
workmanship of the Railcars furnished by Seller, Seller’s employees and Seller’s
subcontractors will be free from defects under normal use and service for the
[*****] warranty period. This warranty shall not apply to, and Seller shall not
be responsible for, any failure of any Railcar purchased hereunder which has
been subjected to misuse, negligence, alteration, accident, misloading,
mishandling, improper or deficient maintenance, or physical abuse. Further, this
warranty by Seller shall not apply to, and Seller shall not be responsible for,
the deterioration of any Railcar purchased hereunder which results from normal
wear and tear during the [*****] warranty period. Seller’s only obligation to
Buyer under this Section 13.1.1 is limited to promptly repairing or replacing,
at Seller’s exclusive option, the material and workmanship of the Railcar that
is not in conformity with this warranty. Transportation charges and charges
associated with the removal of any commodity shall be prepaid by Buyer. Seller
shall determine, in its sole discretion, the place where any defective Railcar
will be replaced or repaired. Seller shall not be required to repair or replace
any defective Railcar, however, unless Buyer first provides the defective
Railcar to Seller for an examination by Seller within sixty (60) days of Buyer’s
written notice of a potential defect and Seller’s examination of the part or
parts confirms the existence of a warranted defect. [*****]. 13.1.2. With
respect to interior and exterior primers, paints, coatings, linings, and/or
sealants (the “Coatings”), Seller warrants that it will apply the Coatings
selected by Buyer in accordance with the Coating manufacturer’s specifications
and recommendations, and, except as set forth in this Section 13.1.2, Seller
makes no other warranty, express or implied, with respect to the Coatings or the
adequacy of such Coating manufacturer’s specifications and recommendations.
Seller may offer various choices of Coatings at various prices and of various
qualities. The Coatings actually applied by Seller shall be chosen by Buyer at
Buyer’s sole discretion, subject to Seller’s agreement to apply such Coatings,
based on, but not limited to, Seller’s ability to obtain and apply such
Coatings. Buyer’s choice of Coatings is made at Buyer’s sole risk and, except as
set forth below in this Section 13.1.2, Seller makes no warranty, express or
implied, regarding the suitability or effectiveness of any Coatings. With
respect to the Coatings, Seller’s sole obligation under this Section 13.1.2 is
limited to repair or replacement, at the election of Seller, at Seller’s railcar
repair shop or at a shop selected by Seller, of the Coatings installed by Seller
in any Railcar that



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1016.jpg]
16 CH\2041570.2 shall, within [*****]12 after Delivery be returned to Seller
with transportation charges and charges associated with the removal of any
commodity prepaid by Buyer; provided, however, that Buyer provides such Railcar
for an examination by Seller within sixty (60) days of written notification by
Buyer of a potential defective installation of Coatings and such an examination
confirms that the Coatings were defectively installed by Seller. [*****].
13.1.3. In the event that Buyer sells, leases, or otherwise assigns the
Railcars, any such transaction shall not otherwise modify or terminate Seller’s
warranty. 13.1.4. In no event and under no circumstances shall Seller ever be
liable to Buyer for a breach of the warranty set forth herein in any amount
greater than Seller’s actual cost of repairing or replacing the defective
Railcar that Buyer purchased from Seller. Under no circumstances shall Seller
ever have liability to any Third Party who asserts any claim by or through Buyer
alleging a breach of the warranty expressly set forth herein, which Seller makes
solely and exclusively to Buyer. Any repair or replacement by Seller pursuant to
this warranty will not serve to extend the warranty in any way beyond [*****]
from the date the Railcar is Delivered to Buyer. 13.1.5. SELLER MAKES NO EXPRESS
OR IMPLIED WARRANTY THAT ANY PARTS, MATERIAL, EQUIPMENT OR COMPONENTS PURCHASED
FROM THIRD PARTY SUPPLIERS OR MANUFACTURERS (HEREINAFTER, EACH A “SUPPLIER OR
MANUFACTURER”) AND INSTALLED IN OR ON THE RAILCARS ARE FREE FROM DEFECTS. ANY
PARTS, MATERIAL, EQUIPMENT OR COMPONENTS PURCHASED FROM SUPPLIERS OR
MANUFACTURERS AND INSTALLED IN OR ON THE RAILCARS WILL BE COVERED UNDER THE
WARRANTY GIVEN BY THE SPECIFIC SUPPLIER OR MANUFACTURER AND THE TERMS SET FORTH
THEREIN. SELLER AGREES TO COOPERATE WITH BUYER TO ENFORCE ANY SUCH SUPPLIER OR
MANUFACTURER WARRANTIES, BUT WILL NOT FILE ANY LAWSUIT OR INSTITUTE OTHER LEGAL
PROCEEDING ON BUYER’S BEHALF AND/OR INCUR OTHER LEGAL FEES, COSTS OR EXPENSES.
TO THE EXTENT EXPRESSLY PERMITTED BY ANY SUCH SUPPLIER OR MANUFACTURER, SELLER
AGREES TO TRANSFER AND ASSIGN TO BUYER, WITHOUT WARRANTY OR ASSUMPTION BY SELLER
WITH RESPECT THEREOF, SUCH SUPPLIER’S OR MANUFACTURER’S WARRANTIES COVERING
PARTS, MATERIAL, EQUIPMENT OR COMPONENTS FURNISHED BY SUCH SUPPLIER OR
MANUFACTURER. AS TO SELLER’S 12 [*****] Certain information on this page has
been omitted and filed separately with the Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1017.jpg]
17 CH\2041570.2 INSTALLATION OF PARTS, COMPONENTS OR EQUIPMENT MANUFACTURED BY
SUPPLIERS OR MANUFACTURERS, IF SUCH SUPPLIER OR MANUFACTURER HAS A
REPRESENTATIVE AT THE JOB SITE DURING SUCH INSTALLATION, AND IF THE INSTALLATION
IS COMPLETED TO THE SATISFACTION OF SUCH REPRESENTATIVE, IT SHALL BE PRESUMED,
SUBJECT TO REBUTTAL BY BUYER, THAT SELLER’S INSTALLATION HAS BEEN COMPLETED BY
SELLER IN ACCORDANCE WITH SUCH SUPPLIER’S OR MANUFACTURER’S RECOMMENDATIONS IN A
GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.
13.1.6. SELLER DOES NOT WARRANT ANY COMPONENTS, EQUIPMENT, ENGINEERING, DESIGNS,
PLANS OR WORKMANSHIP SPECIFIED OR FURNISHED BY BUYER, BUYER’S SUBCONTRACTORS,
EMPLOYEES, ARCHITECTS OR ENGINEERS, OR ANY LABOR PERFORMED BY OTHERS AT THE
DIRECTION OR REQUEST OF BUYER OR BUYER’S REPRESENTATIVE(S) AND SELLER
SPECIFICALLY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, IN CONNECTION
THEREWITH. 13.1.7. THE WARRANTIES STATED HEREIN ARE EXCLUSIVE AND ARE MADE BY
SELLER SOLELY TO BUYER EXPRESSLY IN LIEU OF ANY AND ALL OTHER WARRANTIES AND
REMEDIES: (1) EXPRESS OR IMPLIED; (2) WRITTEN OR ORAL; (3) AT LAW, IN EQUITY OR
UNDER CONTRACT, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE; AND (4) NOTWITHSTANDING ANY
COURSE OF DEALING BETWEEN THE PARTIES OR CUSTOM AND USAGE IN THE TRADE TO THE
CONTRARY. OTHER THAN AS EXPRESSLY SET FORTH IN SECTION 13.1.1, SELLER SHALL HAVE
NO LIABILITY TO BUYER AND BUYER SHALL NOT MAKE ANY CLAIM AGAINST SELLER OR
RECOVER ANY AMOUNT WHATSOEVER FROM SELLER FOR ANY INDIRECT, SPECIAL,
CONSEQUENTIAL, INCIDENTAL, COVER, OR PUNITIVE DAMAGES THAT ARISE OUT OF OR
RESULT FROM ANY BREACH BY SELLER OF THE WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT. 13.1.8. For purposes of this Agreement, “Regulations” shall mean all
industry standards for new railcar equipment, including without limitation, all
rules, statutes, regulations, directives and requirements of the United States
of America (including without limitation those of the United States Department
of Transportation) and the specifications and standards of the Association of
American Railroads applicable to new railroad equipment, in each case as may be
in effect on the date of construction of the applicable Railcars.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1018.jpg]
18 CH\2041570.2 13.1.9. With respect to any material and workmanship of a
Railcar that is not in conformity with Seller’s warranty under Section 13.1.1,
Seller shall (i) develop and implement a corrective action plan, and (ii)
deliver to Buyer’s engineering or quality group and be reasonably available to
discuss the specifics of such corrective action plan, in each case within thirty
(30) days of Seller’s receipt of written notice of a warranty claim from Buyer.
13.2. Intellectual Property Infringement. 13.2.1. Subject to Section 13.2.2
below, Seller shall defend any suit or proceeding brought against Buyer based on
a claim that the Railcars, or any product, accessory, part, component, or
attachment thereof, furnished by Seller under this Agreement, constitute an
infringement of any patent of the United States; provided that Seller is
notified promptly, in writing, and is given authority, information and
assistance, at Seller’s expense, for the defense of same. 13.2.2. Seller’s
obligation under Section 13.2.1 shall not cover or apply to (i) any product,
accessory, part, component, or attachment that is not manufactured by Seller
(including any Buyer-Supplied Component), except to the extent, and only to the
extent, that the manufacturer of any such item provides an indemnity against
patent infringement to Seller and (ii) the Railcars, or any part thereof,
manufactured or supplied to Buyer's design; and, as to such Railcars, or any
part thereof, Seller assumes no liability whatsoever for patent infringement.
13.2.3. Subject to Section 13.2.4 below, Buyer shall defend any suit or
proceeding brought against Seller based on a claim that Railcars, or any
product, accessory, part, component or attachment (including Buyer-Supplied
Components), manufactured or supplied by Seller to Buyer’s designs, constitute
an infringement of any patent of the United States; provided that Buyer is
notified promptly, in writing, and is given authority, information and
assistance, at Buyer’s expense, for the defense of same. 13.2.4. Buyer’s
obligation under Section 13.2.3 shall not cover or apply to (i) any product,
accessory, part, component, or attachment that is not manufactured by Buyer or
(ii) a Buyer-Supplied Component, except to the extent, and only to the extent,
that the manufacturer or supplier of any such item provides an indemnity against
patent infringement to Buyer. 13.2.5. Seller shall pay all damages and costs
awarded against Buyer in an infringement claim covered under Sections 13.2.1 and
13.2.2. In case the Railcars, or any part thereof covered under Section 13.2.1,
are involved in such a suit, and are held to constitute infringement, and the
use of the Railcars, or any part thereof covered under Section 13.2.1, is
enjoined, Seller shall, at its own expense, and at its option, either procure
for Buyer



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1019.jpg]
19 CH\2041570.2 the right to continue using said Railcar, replace same with
non-infringing equipment, modify said Railcar so that it becomes non-infringing,
or refund the Invoice Price of said Railcar. 13.2.6. Buyer shall pay all damages
and costs awarded against Seller in an infringement claim covered under Sections
13.2.3 and 13.2.4. In case the Railcars, or any part thereof covered under
Section 13.2.3, are involved in such a suit, and are held to constitute
infringement, and the use of the Railcars, or any part thereof covered under
Section 13.2.3, is enjoined, Buyer shall, at its own expense, and at its option,
either procure for itself the right to continue using said Railcar or part
thereof, replace same with non-infringing equipment or modify said Railcar or
part thereof so that it becomes non-infringing. 13.2.7. This Section 13.2 states
the sole and entire liability of Seller and/or Buyer, as applicable, for patent
infringement by the Railcars, or any part thereof. In case of any claim for
defense and indemnity under this Section 13.2, Seller and/or Buyer, as
applicable, shall undertake to conduct any proceedings which Seller or Buyer, as
applicable, deems necessary to defend the other Party in respect of such matter.
The indemnified Party shall have the right to participate in those proceedings,
at its own expense, but control of the defense, the litigation, the negotiation,
and any settlement shall remain with the indemnifying Party. This indemnity
shall be void if the indemnified Party fails to provide reasonable cooperation
in connection with any such defense or shall take any action without the prior
written consent of indemnifying Party that unreasonably or materially prejudices
the defense of any such matter. In no event shall the indemnifying Party be
required to employ more than one firm of attorneys in defense of any one matter,
but nothing herein shall prevent the indemnifying Party from doing so, at its
option. 14. LIMITATION OF LIABILITY. WITH RESPECT TO ANY BREACH OF THIS
AGREEMENT, IN NO EVENT SHALL EITHER PARTY HAVE LIABILITY TO THE OTHER PARTY AND
NEITHER PARTY SHALL MAKE ANY CLAIM AGAINST THE OTHER OR RECOVER ANY AMOUNT
WHATSOEVER FROM THE OTHER FOR INDIRECT, CONSEQUENTIAL, SPECIAL, AND/OR PUNITIVE
DAMAGES. 15. LOCK-UP, RIGHT OF FIRST REFUSAL AND LAST LOOK. 15.1. Lock-Up. Buyer
shall not sell a Railcar for a period of at least one hundred eighty (180) days
following Delivery, provided, however, the 180-day lock-up period shall not
apply to (i) any asset-backed financing transaction for the benefit of Buyer or
any of its Affiliates, (ii) any merger, consolidation, business combination,
restructuring, reorganization, sale of all or substantially all of the assets of
Buyer, or any of its Affiliates or other transaction or series of related



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1020.jpg]
20 CH\2041570.2 transactions in which Buyer’s stockholders do not own or control
a majority of the outstanding voting shares of the continuing or surviving
entity immediately after such transaction(s), (iii) any sale of a Railcar to one
of Buyer’s Affiliates, (iv) any lease of a Railcar by Buyer to one of Buyer’s
customers that includes a purchase option exercisable by such customer after
such lock-up period, or (v) the sale of such Railcar to a Third Party subject to
a lease with another Third Party. 15.2. Right of First Refusal. In the event
that, during the period beginning on the 181st day following the Delivery of a
Railcar purchased hereunder and ending on the one (1) year anniversary of such
Delivery (the “Option Period”), Buyer desires to sell such Railcar to a Third
Party, Buyer shall deliver to Seller a written notice of the proposed sale (a
“Sale Notice”) accompanied by a written offer (the “Offer”) to sell such Railcar
to Seller, on an “as is”, “where is” basis, for an amount in cash equal to the
Invoice Price paid by Buyer to Seller for such Railcar pursuant to this
Agreement, provided, however, no Sale Notice be required to be delivered to
Seller in connection with, and such right of first refusal shall not apply to,
(i) any asset-backed financing transaction for the benefit of Buyer or any of
its Affiliates, (ii) any merger, consolidation, business combination,
restructuring, reorganization, sale of all or substantially all of the assets of
Buyer, or any of its Affiliates or other transaction or series of related
transactions in which Buyer’s stockholders do not own or control a majority of
the outstanding voting shares of the continuing or surviving entity immediately
after such transaction(s), (iii) any sale of a Railcar to one of Buyer’s
Affiliates, (iv) any lease of a Railcar by Buyer to one of Buyer’s customers
that includes a purchase option exercisable by such customer after the lock-up
period described in Section 15.1, or (v) the sale of such Railcar to a Third
Party subject to a lease with another Third Party. Each Sale Notice shall
reasonably identify the Railcar(s) that Buyer desires to sell to a Third Party
during the Option Period but shall not include the name of the proposed Third
Party purchaser or any of the terms or conditions of the proposed sale. Seller
may accept the Offer by delivering written notice (an “Offer Notice”) to Buyer
by no later than 5:00 p.m., Chicago time, on the tenth (10th) business day
following the date of such Sale Notice. If Seller fails to timely deliver an
Offer Notice to Buyer, Seller shall be deemed to have rejected the Offer. If
Seller accepts the Offer, Seller shall close on the purchase of such Railcar by
no later than 5:00 p.m., Chicago time, on the thirtieth (30th) day (or, if such
day is not a business day, the immediately following business day) following the
date of such Offer Notice. The purchase price for such Railcar shall be paid in
full on the closing date by wire transfer of immediately available funds to an
account specified by Buyer at least two (2) days prior to the closing date. In
the event Seller does not accept the Offer, Buyer may sell the Railcar that was
the subject of such Sale Notice to any Third Party purchaser following Seller’s
rejection of the Offer. If, at any time, Buyer includes a Railcar in a “request
for proposal” or other multiple-bid auction process during the Option Period, in
lieu of making the Offer otherwise required hereby, Buyer shall provide Seller
with the opportunity to participate in such



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1021.jpg]
21 CH\2041570.2 process and submit a bid to purchase such Railcar, in each case
subject to the terms and conditions of such process that are no less favorable
to Seller in the aggregate than the terms and conditions applicable to other
participants in such process. 15.3. [*****]13. 16. REPRESENTATIONS AND OTHER
WARRANTIES OF SELLER. Seller hereby represents and warrants to and in favor of
Buyer that: 16.1. at the time Seller Delivers each Railcar hereunder, Seller
shall hold and convey to Buyer good and marketable title to such Railcar free
and clear of all indentures, deeds of trust, mortgages, security interests,
liens, claims, demands, encumbrances, privileges, pledges, residual interests,
re-marketing rights, purchase options and other charges of every nature and kind
whatsoever, excepting (i) any such encumbrances resulting from the acts or
omissions of Buyer (or those acting under the authority of Buyer), and (ii) any
rights of Seller to a purchase money security interest applicable to such
Railcars; 16.2. Seller is duly formed, validly existing and in good standing in
the State of Delaware and has all requisite limited liability company power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as currently conducted. Seller is
duly qualified or licensed to do business as a foreign entity and is in good
standing in each jurisdiction where the character of its properties and assets
owned, operated or leased or the nature of its activities makes such
qualification or license necessary, except where the failure to be so qualified
or licensed or in good standing does not materially and adversely affect
Seller’s ability to perform hereunder; 16.3. this Agreement and all
certificates, documents, instruments and agreements delivered under or in
connection with this Agreement (i) have been properly authorized by all
necessary limited liability company action and (ii) do not require the approval
of any holder of units, membership interests, bonds, debentures or other
securities issued by Seller or outstanding under any agreement, indenture or
other instrument to which Seller is a party or by which Seller or its property
may be charged or affected; 16.4. Seller’s execution, delivery and performance
of this Agreement and all certificates, documents, instruments and agreements
delivered by Seller under or in connection with this Agreement, and Seller’s
compliance with the terms, conditions and provisions hereof and thereof do not,
and will not, (i) constitute a breach of any existing contractual obligation of
Seller, (ii) violate any provision 13 [*****] Certain information on this page
has been omitted and filed separately with the Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1022.jpg]
22 CH\2041570.2 of the certificate of formation or limited liability company
agreement of Seller, (iii) require the approval or the giving of prior notice to
any Third Party or government agency, (iv) breach or result in the breach of,
constitute a default under any of the provisions of, or result in the creation
of any lien, charge, encumbrance or security interest upon any property or
assets of Seller, (v) violate any judgment, order, injunction, decree or award
of any court, administrative agency or governmental body against, or binding
upon, Seller, or (vi) constitute a violation by Seller of any law, order or
regulation applicable to Seller, in each case so as to materially and adversely
affect Seller’s ability to perform or Buyer’s enjoyment of its rights hereunder;
16.5. this Agreement and all certificates, documents, instruments and agreements
delivered under or in connection with this Agreement, or in connection with the
consummation of the transactions contemplated hereunder, constitute legal, valid
and binding obligations of Seller, enforceable in accordance with their terms
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and by general principles of equity; and 16.6. there are no
legal or governmental investigations, actions or proceedings pending or, to the
knowledge of Seller, threatened in writing against Seller before any court,
administrative agency or tribunal which, if determined adversely, would,
individually or in the aggregate, materially adversely affect the transactions
contemplated by this Agreement or the ability of Seller to perform its
obligations hereunder. 17. REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer hereby
represents and warrants to and in favor of Seller that: 17.1. Buyer is duly
incorporated, validly existing and in good standing in the State of New York and
has all requisite corporate power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on its
business as currently conducted. Buyer is duly qualified or licensed to do
business as a foreign corporation and is in good standing in each jurisdiction
where the character of its properties and assets owned, operated or leased or
the nature of its activities makes such qualification or license necessary,
except where the failure to be so qualified or licensed or in good standing does
not materially and adversely affect Buyer’s ability to perform hereunder; 17.2.
this Agreement and all certificates, documents, instruments and agreements
delivered under or in connection with this Agreement (i) have been properly
authorized by all necessary corporate action and (ii) do not require the
approval of any holder of shares, stocks, bonds, debentures or other securities
issued by Buyer or outstanding under any agreement, indenture or other
instrument to which Buyer is a party or by which Buyer or its property may be
charged or affected;



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1023.jpg]
23 CH\2041570.2 17.3. Buyer’s execution, delivery and performance of this
Agreement and all certificates, documents, instruments and agreements delivered
by Buyer under or in connection with this Agreement, and Buyer’s compliance with
the terms, conditions and provisions hereof and thereof do not, and will not,
(i) constitute a breach of any existing contractual obligation of Buyer, (ii)
violate any provision of the charter or by-laws of Buyer, (iii) require the
approval or the giving of prior notice to any Third Party or government agency,
(iv) breach or result in the breach of, constitute a default under any of the
provisions of, or result in the creation of any lien, charge, encumbrance or
security interest upon any property or assets of Buyer, (v) violate any
judgment, order, injunction, decree or award of any court, administrative agency
or governmental body against, or binding upon, Buyer, or (vi) constitute a
violation by Buyer of any law, order or regulation applicable to Buyer, in each
case so as to materially and adversely affect Buyer’s ability to perform or
Seller’s enjoyment of its rights hereunder; 17.4. this Agreement and all
certificates, documents, instruments and agreements delivered under or in
connection with this Agreement, or in connection with the consummation of the
transactions contemplated hereunder, constitute legal, valid and binding
obligations of Buyer, enforceable in accordance with their terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally and
by general principles of equity; and 17.5. there are no legal or governmental
investigations, actions, or proceedings pending or, to the knowledge of Buyer,
threatened in writing against Buyer before any court, administrative agency or
tribunal which, if determined adversely, would, individually or in the
aggregate, materially adversely affect the transactions contemplated by this
Agreement or the ability of Buyer to perform its obligations hereunder. 18.
DEFAULT. Subject to Section 10.4 addressing Force Majeure Events, the occurrence
of any one or more of the following events shall constitute an event of default
(“Event of Default”) hereunder by a Party: 18.1. the failure of such Party to
perform a material obligation hereunder; provided, that such failure to perform
is not cured by such Party within thirty (30) days after receipt of written
notice from the other Party specifying such failure to perform; 18.2. the
failure by such Party to pay any amount due and payable pursuant to the terms of
this Agreement, other than amounts disputed by such Party up to a maximum of
$[*****]14 of unpaid disputed amounts; provided that such failure to pay is not
14 [*****] Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1024.jpg]
24 CH\2041570.2 cured by such Party within [*****] after receipt of written
notice from the other Party specifying such failure to pay; 18.3. the (i) filing
by such Party of a voluntary petition in bankruptcy, (ii) adjudication of such
Party as a bankrupt or insolvent, (iii) filing by such Party of any petition
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief for itself under the federal bankruptcy laws,
(iv) consent or acquiescence of such Party to the appointment of a trustee,
receiver, conservator, or liquidator of such Party for all, or any substantial
portion of such Party’s property or assets, or (v) filing of any involuntary
petition in bankruptcy against either Party (provided that any such filing is
not withdrawn, vacated, removed, discharged, or stayed within sixty (60) days
thereafter); 18.4. the admission in writing by such Party of its inability to
pay its debts as they become due; 18.5. the notification in writing to a
governmental agency by such Party of its pending insolvency, or suspension or
pending suspension of its operations; 18.6. the making by such Party of any
general assignment for the benefit of its creditors or the taking of similar
actions for the protection or benefit of its creditors; 18.7. in the case of
Seller, in the event that, during any rolling [*****]15 period during the Term,
[*****] percent ([*****]%) or more of the Railcars have been rejected by Buyer
pursuant to Section 11.2; or 18.8. in the case of Seller, in the event that,
during any rolling [*****] period during the Term, [*****] percent ([*****]%) or
more of the Railcars have not been Delivered within [*****] of their respective
Committed Delivery Dates (excluding delayed deliveries resulting from Force
Majeure Events and those resulting from quality rejection pursuant to Section
11.2). The Parties agree that either Party’s initiation of the dispute
resolution provisions described in Section 21.9 will not be a prerequisite for a
Party to give a notice of an Event of Default or act to delay any of the time
periods for cure specified above. 19. TERMINATION. In addition to any other
rights and remedies available under this Agreement or at law, in equity or
otherwise, but subject to Section 14 addressing the limitation of liability, and
in addition to the termination rights relating to a Force Majeure Event as set
forth in Section 10.4 and the delivery of an Intent to Terminate Notice as set
forth in Section 5.4, upon the occurrence of an Event of Default, the non-
defaulting Party may terminate this Agreement on a date that is [*****] after
the date 15 [*****] Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1025.jpg]
25 CH\2041570.2 appearing in a written notice to the other Party regarding such
termination. In the event of Agreement termination under this Section 19, such
termination shall not affect any Party’s rights or obligations that accrued
prior to the date of such termination, and any Order of Railcars placed prior
thereto shall be Delivered by Seller, and Buyer shall accept Delivery of such
Railcars that comply with the Specification as provided under Section 11.1, in
accordance with the terms of this Agreement regardless of the effective date of
the termination; provided that Buyer shall not be required to place any new
Orders after the date of the written notice of such termination (regardless of
whether Buyer has placed Orders for Railcars equal to the Base Order Quantity,
or the Monthly Order Quantity for the Order Month in which such termination
occurs). Notwithstanding the foregoing, in the event of a written notice of
termination of this Agreement by either Party as a result of the occurrence of
an Event of Default described in Section 18.3, the non-defaulting Party shall
not have any further obligation to Deliver Railcars (in the case of Seller) or
to accept any Railcars (in the case of Buyer), in either case arising under
Orders pending as of the date of the Event of Default. 20. SUPPLY OF SPARE
PARTS. For a period beginning on the date hereof and ending on the [*****]16 of
the date hereof, or, if Seller (or Seller’s successor) discontinues the
manufacturing of railcars for Third Parties or discontinues the manufacturing of
aftermarket railcar parts and Components before the expiration of such [*****]
period (“Discontinued Operations”), up to the date of Discontinued Operations,
Seller (or such successor) shall make spare parts, fixtures and assemblies for
the Railcars that are proprietary to Seller or Seller’s successors (“Spare
Parts”) and shall be made available to Buyer for purchase at Seller’s then
market price. In the event the date of Discontinued Operations is before the
expiration of such [*****] period, Seller (or Seller’s successor) shall give
Buyer as much advance written notice of such Discontinued Operations as
possible, but in no event less than [*****] notice. In addition, if Seller
learns in writing that any of its Suppliers will cease to make any Spare Parts,
Seller shall give Buyer written notice of such Supplier’s decision promptly upon
learning of same. 21. MISCELLANEOUS. 21.1. Further Assurances. Following
acceptance of and payment for any Railcar hereunder, Seller shall make, do, and
execute or cause to be made, done, and executed all such further acts, deeds and
assurances as Buyer or Buyer’s counsel may, at any time or from time to time,
reasonably require to confirm Buyer’s right, title, and interest in and to such
Railcar in accordance with the intent and meaning of this Agreement. 16 [*****]
Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1026.jpg]
26 CH\2041570.2 21.2. Records Provided to Buyer; UMLER Reporting. Within thirty
(30) days after the transfer by Bill of Sale of any Railcar to Buyer, Seller
will furnish Buyer with copies, in electronic form, of documents described on
Exhibit I attached hereto (collectively, “Records”). Prior to Delivery of any
Railcar hereunder, Seller will file an application with the AAR for a
certificate of construction (a “Certificate of Construction”) for each Railcar
and shall provide Buyer with such Certificate of Construction in electronic
form, in each case as required by 49 CFR 179.5. 21.2.1. Prior to the Delivery of
each Railcar, Seller shall report the following information in UMLER: 21.2.1.1.
Air brake test date; 21.2.1.2. Reflectorization application date; 21.2.1.3.
Comprehensive equipment performance monitoring (CEPM) component identification
(CID) numbers as required by applicable Regulations (as of the date of this
Agreement, CID numbers must be reported for each wheel set, and effective as of
January 1, 2016, CID numbers must be reported for couplers, bolsters and side
frames). 21.3. Communication and Correspondence. Seller shall furnish to Buyer,
promptly upon Seller’s receipt thereof, copies of any notice or correspondence
received by Seller from any Third Party, including any governmental agency, with
respect to any Railcar manufactured by Seller for Buyer pursuant to the terms
hereof. Seller shall also furnish to Buyer, promptly upon Seller’s receipt
thereof, copies of any notice or correspondence received by Seller from any
manufacturer or supplier of any part, material, equipment, or component
installed in or on any Railcar manufactured by Seller for Buyer pursuant to this
Agreement. 21.4. Confidentiality. In the course of performance hereunder, each
of Buyer and Seller (with respect to information disclosed by such Party, the
“Disclosing Party”) will disclose to the other Party (the “Receiving Party”),
whether in written, electronic, or oral form, information regarding the
Disclosing Party’s business plans, strategies, and processes that the Disclosing
Party reasonably regards as proprietary and confidential (“Confidential
Information”). Confidential Information shall include, but not be limited to,
(1) delivery schedules, (2) pricing, (3) margins, (4) Specification, (5) Orders,
and the identities of, and the requirements and pricing and delivery schedules
for Buyer’s customers, and (6) terms of this Agreement redacted by the Parties
prior to public disclosure. The Receiving Party agrees to hold the Confidential
Information disclosed to it by or on behalf of the Disclosing Party in
confidence, to take commercially reasonable precautions to protect such
Confidential Information from disclosure and to use the Confidential Information
only in connection with the performance of its obligations under this Agreement,
in each case for a period of five (5) years from the date of disclosure. Subject
to Section 21.4.4 hereof, the



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1027.jpg]
27 CH\2041570.2 Receiving Party shall not disclose any Confidential Information
to any of its employees unless such employees need to know such Confidential
Information in order for the Receiving Party to perform its obligations or
exercise its rights hereunder; provided, however, that the Receiving Party takes
commercially reasonable precautions to prevent such employee from (i) disclosing
Confidential Information to other employees who do not need to know such
Confidential Information in order for the Receiving Party to perform its
obligations or exercise its rights hereunder, and (ii) using Confidential
Information in such employee’s business decisions that are unrelated to the
Receiving Party’s performance of its obligations or exercise of its rights under
this Agreement. Notwithstanding the foregoing, but subject to Section 21.4.1,
the Receiving Party may disclose Confidential Information to any of its legal,
financial or tax planning representatives (“Representatives”) who need to know
such Confidential Information in order for the Receiving Party to carry out its
obligations or enforce its rights hereunder and who have been informed of, and
the Receiving Party shall cause such Representatives to abide by this Section
21.4; provided, that Buyer may also disclose Records that constitute
Confidential Information to any Third Party for the sole purpose of permitting,
and only to the extent necessary to enable, such Third Party to safely operate,
repair, maintain or modify Railcars purchased under this Agreement (the
“Permitted Purpose”) so long as prior to such disclosure, such Third Party
enters into a confidentiality agreement with Seller on customary terms to be
negotiated and agreed upon by such Third Party and Seller, with Seller’s
agreement not to be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Buyer may also disclose Records that constitute
Confidential Information to any Third Party via electronic portal solely for the
Permitted Purpose, so long as (1) prior to such disclosure, such Third Party
enters into a confidentiality agreement with Buyer, which terms shall, in all
material respects, be no less restrictive than the terms set forth in this
Section 21.4 and (2) Seller is stipulated in such confidentiality agreement to
be a third party beneficiary thereof and thereunder. Each Party shall be
responsible for any action or failure to act that would constitute a breach or
other violation of this Section 21.4 by its Representatives. 21.4.1. From and
after the Effective Date, the Margin Schedule may not be disclosed to any of
Buyer’s directors, officers, employees or Representatives who are not members of
Buyer’s Clean Team. For purposes of this Agreement, “Buyer’s Clean Team” shall
mean those officers, directors or employees of Buyer identified by title or
Buyer’s Representatives, in each case as reasonably agreed to by the Parties
prior to the Effective Date, but at a minimum, Buyer’s Clean Team shall always
consist of at least Buyer’s highest ranking legal, finance and compliance
officers; provided, that (a) Buyer may remove individuals from Buyer’s Clean
Team at any time and from time to time without advance notice to Seller, and (b)
in the event Buyer desires to add any individuals to Buyer’s Clean Team
subsequent to the date hereof, Buyer shall provide Seller with the name and
title of such individuals, and such individuals will only be added to Buyer’s
Clean Team



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1028.jpg]
28 CH\2041570.2 with Seller’s written approval. Upon the request of one Party to
the other Party, the Parties shall enter into a Confidentiality Agreement
substantially in the form of the Parties’ Confidentiality Agreement, dated as of
September 12, 2014 (the “Margin Schedule Review Confidentiality Agreement”) in
order to facilitate the consideration, evaluation and negotiation of any
adjustments to the Margin Schedule as contemplated in Section 5.4 of this
Agreement (“Margin Schedule Review”). Notwithstanding the foregoing, provided
that the Parties have first entered into the Margin Schedule Review
Confidentiality Agreement, the provisions of this Section 21.4.1 related to the
Buyer’s Clean Team shall not apply with respect to, and during the pendency of,
the Margin Schedule Review. 21.4.2. Seller’s Standard Manufacturing Cost and
Seller’s actual cost for Railcars, or any component thereof, shall only be
disclosed to Buyer’s Third Party Reviewer as set forth in Exhibit G. 21.4.3.
Confidential Information does not include information that: (i) the Receiving
Party can demonstrate was in its possession prior to being disclosed by the
Disclosing Party hereunder and the source of the information was not under an
obligation of confidentiality to the Disclosing Party; (ii) is now, or hereafter
becomes, through no act or failure to act on the part of the Receiving Party,
generally known to the public; (iii) is rightfully obtained from a Third Party
not bound under an obligation of confidentiality to the Disclosing Party; or
(iv) is independently developed by the Receiving Party without reference to or
use of any Confidential Information. The foregoing restrictions on disclosure of
Confidential Information do not apply to any disclosure of Confidential
Information with respect to which the Receiving Party is advised by legal
counsel that such disclosure is necessary or compelled (a) under the federal
securities laws or other applicable law, or by the rules and regulations of the
Securities and Exchange Commission (the “SEC”) or of any stock exchange on which
the Receiving Party’s stock is listed, or (b) pursuant to the terms of any
deposition, interrogatory, formal litigation discovery request, subpoena, civil
investigative demand, court order or similar process to which the Receiving
Party is subject; provided, that the Receiving Party notifies the Disclosing
Party (x) as promptly as reasonably possible following its determination that
such disclosure is necessary or compelled under sub-clause (a) above, and (y) as
promptly as reasonably possible after service of such legal process and to the
extent legally permissible so that the Disclosing Party may seek an appropriate
protective order, confidential treatment, or other remedy. In the event the
Receiving Party is required or compelled to disclose Confidential Information
pursuant to the immediately preceding sentence, the Receiving Party may disclose
only that portion of such Confidential Information with respect to which the
Receiving Party has been advised by its counsel is required or compelled to be
disclosed.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1029.jpg]
29 CH\2041570.2 21.4.4. Upon the request of the Disclosing Party following the
expiration or termination of this Agreement, the Receiving Party will return or
destroy all of the Disclosing Party’s Confidential Information, except that the
Receiving Party may retain Confidential Information of the Disclosing Party that
is (i) necessary in connection with the enforcement of the Receiving Party’s
rights under this Agreement, (ii) required to be maintained by the Receiving
Party’s internal document retention policies or (iii) contained in an archived
computer system backup in accordance with the Receiving Party’s security or
disaster recovery procedures; provided that any such retained or archived
Confidential Information shall remain subject to the provisions of this Section
21.4 for so long as it is maintained or archived; provided, further, a Receiving
Party’s legal or IT employees may access such retained or archived Confidential
Information solely to the extent necessary to perform their respective functions
described under this Section 21.4.4. 21.4.5. Except as may be required by the
federal securities laws or other applicable law, or by the rules and regulations
of the SEC or of any stock exchange on which a Party’s stock is listed, no Party
will make public the existence or content of this Agreement or the negotiations
leading to or pursuant to this Agreement without the prior written consent of
the other Party; provided, that no Party will be prohibited from disclosing the
general nature of the business relationship established hereby at any time;
provided, further, that the Parties agree that Buyer shall be permitted to file
a copy of this Agreement with the SEC and in connection therewith shall request
confidential treatment for certain portions of this Agreement and certain of the
Exhibits attached hereto as agreed by the Parties. 21.5. Broker’s Commission.
Each Party agrees to indemnify and hold the other Party harmless from and
against any claims for commissions arising out of the acts of such Party and for
expenses (including reasonable attorneys’ fees) and costs relating to such
claims or otherwise relating to such Party’s retention of any broker, finder or
other Person relating to a sale of the Railcars. 21.6. Successors and Permitted
Assigns. Neither Party may assign, transfer, sell, or convey this Agreement to a
Third Party without the prior written consent of the other Party, which consent
will not be unreasonably withheld or delayed. In the event of a merger,
consolidation or change in Control of a Party whereby this Agreement transfers
by operation of law (a “Transaction”) to such Party’s successor in interest (the
“Transferee”), then: 21.6.1. In the case of a Transaction involving Seller, the
Invoice Price for any Exhibit A Railcar that is charged by Transferee to Buyer
shall not increase as a result of the Transaction or be greater than what
Seller’s Invoice Price for any such Exhibit A Railcar would have been absent the
Transaction and in



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1030.jpg]
30 CH\2041570.2 the ordinary course of Seller’s operation of its business (in
either case, an “impermissible increase”). For purposes of determining
impermissible increases, upon reasonable request from Buyer, Transferee shall
permit Buyer or Buyer’s agent access to Transferee’s relevant books and records
as to an Exhibit A Railcar on commercially reasonable and confidential terms and
conditions (excluding direct access by Buyer to Transferee’s manufacturing cost
information, which access and review shall be handled in a manner similar to
that described under Exhibit G hereto but without limitation as to the number of
reviews). Buyer may terminate this Agreement with [*****]17 advance written
notice in the [*****] 21.6.2. In the case of a Transaction involving Buyer,
Seller may terminate this Agreement with sixty (60) days advance written notice
in the event (i) a Transaction occurs prior to Buyer’s first acceptance of
Railcars hereunder, or (ii) after the Transaction, the Transferee competes with
Seller in railcar manufacturing in North America. 21.7. Severability. Any term,
condition or provision of this Agreement which is, or is deemed to be, void,
prohibited, or unenforceable in any jurisdiction shall be, as to such
jurisdiction, severable here from and ineffective to the extent of such
avoidance, prohibition, and unenforceability without in any way invalidating the
remaining terms, conditions, and provisions hereof. Any such avoidance,
prohibition, and unenforceability in any jurisdiction shall not invalidate or
render unenforceable such term, condition, or provision in any other
jurisdiction. 21.8. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
MADE IN THE STATE OF DELAWARE AND SHALL BE CONSTRUED IN ACCORDANCE WITH, AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, THE LAWS
OF SUCH STATE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAW
THEREOF. 21.9. Dispute Resolution. Each dispute, claim or controversy arising
out of or in any manner related to this Agreement or the breach thereof (a
“Dispute”) between the Parties will be resolved or adjudicated in accordance
with the provisions described in this Section 21.9. 21.9.1. In the event of a
Dispute, either Party may, but is not required to, provide written notice of
such Dispute to the other Party (a “Dispute Notice”) and in such event,
representatives at the vice president level of each Party shall meet in person
to attempt to resolve such Dispute (a “Dispute Negotiation”). Each Dispute
Negotiation will take place at a time and 17 [*****] Certain information on this
page has been omitted and filed separately with the Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1031.jpg]
31 CH\2041570.2 place agreed to by such representatives, within thirty (30) days
after the date of the Dispute Notice. At any time after delivery of a Dispute
Notice, either Seller or Buyer may, at its discretion, either in addition or as
an alternative to such Dispute Negotiation, initiate mediation in Delaware,
administered by the American Arbitration Association (the “AAA”) under its
commercial mediation procedures then in effect. While Buyer and Seller shall
have an obligation to participate in each Dispute Negotiation and any mediation
(provided the mediation is scheduled within sixty (60) days after the date of
the Dispute Notice and at a time and place reasonably acceptable to Buyer and
Seller), nothing herein shall obligate Buyer or Seller to enter into any
agreement or reach any conclusion as a result of such Dispute Negotiation or
mediation. 21.9.2. In the event that a Dispute Notice is provided and the
Parties are unable to reach a mutually satisfactory resolution of the Dispute
within ninety (90) days after the date through Dispute Negotiation or mediation
of such Dispute Notice, or at any time in the event that no Dispute Notice is
provided, either Party may, upon written notice to the other (an “Arbitration
Demand”) initiate a binding arbitration, to take place in Delaware, administered
by the AAA (the “Arbitration”) under the AAA Commercial Arbitration Rules and
Procedures (“AAA Rules”); provided, however, that in the event of a conflict
between the AAA Rules and the provisions of this Section 21.9, the provisions of
this Section 21.9 shall control. The Arbitration shall be heard and determined
by a panel of three (3) arbitrators (each an “Arbitrator”). Within ten (10)
business days after the Arbitration Demand, each Party shall select, and provide
written notice to the other Party of the identity of, a single Arbitrator who
shall be deemed non-neutral and not subject to the provisions of Rule R-17 of
the AAA Rules. The third Arbitrator shall be selected in accordance with Rule
R-11 of the AAA Rules within twenty (20) business days after the Arbitration
Demand; provided, however, that the third Arbitrator must be a licensed
attorney, have experience in manufacturing and be listed on the AAA’s Large,
Complex Commercial Case Panel (or such other equivalent replacement roster of
experienced arbitrators that the AAA designates), unless the matter of dispute
arises under or relates to Exhibit G, in which case such third Arbitrator must
be an accountant with cost accounting and manufacturing experience. 21.9.3. Any
issue concerning the extent to which any Dispute is subject to Arbitration, or
concerning the applicability, interpretation, enforceability or validity of
these procedures, shall be governed by the United States Federal Arbitration Act
and not by any state arbitration law. Except in connection with a Party’s
application to a court of competent jurisdiction for interim or conservatory
injunctive relief, to preserve a claim, to preserve a position superior to other
creditors, to resolve any issue concerning jurisdiction, the existence or
validity of the Arbitration



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1032.jpg]
32 CH\2041570.2 provisions of this Section 21.9, or the extent to which any
Dispute is subject to Arbitration, or to compel Arbitration in accordance with
this Section 21.9, or to enforce judgment on the Arbitrators’ award, all of the
foregoing which shall be decided by a court of competent jurisdiction, no Party
may institute legal proceedings related to a Dispute. Any legal proceeding
permitted by the foregoing will be heard and determined only in a state or
federal court sitting in Delaware and the Parties hereby irrevocably submit to
the exclusive jurisdiction of such courts in any such legal proceeding,
irrevocably waive any objection to venue, including the defense of an
inconvenient forum, to the maintenance of any such legal proceeding, and
irrevocably agree that written notice of such legal proceeding in compliance
with the notice provisions of this Agreement constitutes valid and lawful
service of process against them without the necessity for service by any other
means; provided, that, notwithstanding the foregoing, the Parties have the right
to enforce judgment on the arbitrators’ award in any court of competent
jurisdiction. 21.9.4. In any Arbitration initiated pursuant to this Section
21.9, the Parties shall be permitted to take the following discovery without
seeking leave of the Arbitrators and each Party agrees to cooperate in producing
all discovery contemplated by this Section 21.9 or otherwise ordered by the
Arbitrators. The scope of discovery in the Arbitration shall be that each Party
may obtain discovery regarding any non-privileged matter that is relevant to any
Party’s claim or defense. 21.9.5. Each Party may serve requests for production
of documents and other tangible things and such requests and the responses
thereto shall be in accordance with the provisions of Rule 34 of the FRCP, as if
such provisions applied to the Arbitration, and such requests may include
requests for electronically stored information, which requests and responses
shall be in accordance with the provisions of Rule 34 and Rule 26(b)(2)(b) of
the FRCP as if such provisions applied to the Arbitration proceeding. Each Party
may serve interrogatories and such interrogatories and the responses thereto
shall be in accordance with the provisions of Rule 33 of the FRCP as if such
provisions applied to the Arbitration. Each Party may serve requests for
admission and such requests and the responses thereto shall be in accordance
with the provisions of Rule 36 of the FRCP as if such provisions applied to the
Arbitration. Each Party may take up to 10 depositions of the other Party by
serving a notice of deposition and the other Party must produce the deponents as
requested in accordance with the provisions of Rule 30 of the FRCP, including
Rule 30(b)(6), as if such provisions applied to the Arbitration; provided,
however, that a Party that seeks to present the testimony of a third-party
witness at the Arbitration must produce such witness for deposition prior to the
Arbitration and such deposition shall not count towards the foregoing 10
deposition limit; provided, further, that a Party that seeks to



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1033.jpg]
33 CH\2041570.2 present the opinion testimony of an expert witness at the
Arbitration must produce a written expert report in accordance with the
provisions of Rule 26(a)(2) of the FRCP as if such provisions applied to the
Arbitration and produce such expert witness for deposition prior to the
Arbitration and such deposition shall not count towards the foregoing 10
deposition limit. 21.9.6. The Parties agree that in the event of Arbitration and
before engaging in any discovery, they will execute a Confidentiality Agreement
and Agreed Protective Order in the form attached hereto as Exhibit J, which
shall govern the exchange of information produced by any party or non-party in
the Arbitration. In such event, the Parties agree that they will request that
the Arbitrators enter the fully-executed Confidentiality Agreement and Agreed
Protective Order and that, in the case of any conflict between its terms and the
terms of this Agreement, the Confidentiality Agreement and Agreed Protective
Order shall control. The Arbitrators may, upon written request of any Party,
limit the amount or scope of written discovery described above only after all
Parties have been given the opportunity to oppose such request in writing. In no
event, however, may the Arbitrator reduce the number of depositions provided for
above. The Arbitrator may compel a Party to comply with discovery or its
obligations under the Confidentiality Agreement and Agreed Protective Order,
including by awarding attorneys’ fees, assessing monetary sanctions, and
limiting a Party’s use of evidence at hearing. Any Party has the right to have
any hearing recorded by stenographic and video means with such Party bearing the
costs of the stenographer and videographer; provided, however, that any other
Party shall have to right to obtain transcripts from the transcriber at such
other Party’s own cost; provided, further, however, that the Parties shall share
equally the cost of any transcript requested by the Arbitrators. 21.9.7. The
Arbitrators have the right to award or include in their award any relief that
they deem proper, including money damages (with interest on unpaid amounts from
the date due), specific performance, injunctive relief, monetary sanctions, and
attorneys’ fees and costs; provided, that the Arbitrators shall have no power to
award punitive damages or damages inconsistent with this Agreement, and the
Parties expressly waive their right to obtain such damages in the Arbitration or
in any other forum. In no event shall the Arbitrators have any right, power, or
authority to change, alter, detract from, or add to the provisions of this
Agreement, but they shall have the power only to apply and interpret the
provisions of this Agreement. The Arbitrators may not consider any settlement
discussions or offers that might have been made by the either Party, whether or
not made in connection with a Dispute Negotiation or mediation. All aspects of
the Arbitration (including the existence, content and result of the Arbitration)
shall be treated as Confidential Information. The Arbitrators’ decision shall be
final and binding upon both Parties. Each Party shall be



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1034.jpg]
34 CH\2041570.2 responsible for its own attorneys’ fees and costs, including
filing fee and final fee of the AAA, in connection with any such mediation or
Arbitration, subject to any award of attorneys’ fees and costs, and the Parties
shall share equally the costs of the mediator, the Arbitrators, the AAA (to the
extent in excess of filing and final fees), the mediation location, and the
Arbitration location. 21.9.8. The Arbitration award shall be a reasoned award,
made within the time limits imposed by R-41 of the AAA Rules; provided, however,
that the Arbitrators may extend the time limits of R-41 as they deem necessary.
After the award is received by the Parties and all time periods provided for in
R-46 have expired, one or both of the Parties may present the award to a court
of competent jurisdiction for confirmation. The court’s confirmation of the
award shall be governed by Section 9 of the Federal Arbitration Act (the “Act”),
and the grounds for the court to vacate, modify, or correct the award shall be
limited to the grounds articulated in Sections 10 and 11 of the Act. 21.10.
Notices. Unless otherwise expressly provided herein, all communications, notices
and requests under this Agreement shall be in writing and shall be deemed
received either (i) one (1) business day after being deposited, all charges
prepaid, with Federal Express or other commercial delivery service that
guarantees next business day delivery and provides a written confirmation of
delivery, or (ii) on the date of transmission, if sent by facsimile (receipt
confirmed) or email. The addresses, facsimile numbers and email addresses for
notice, unless changed by notice, are as follows: If to Seller: Trinity Rail
Group, LLC 2525 Stemmons Freeway Dallas, TX 75207 Attn: Dale Hill Fax:
214-589-8819 Email: Dale.Hill@trin.net If to Buyer: GATX Corporation 222 West
Adams Street Chicago, IL 60661 Attn: VP Fleet Management Fax: (312) 499-7536
Email: vp-fpm@gatx.com For any notice relating to matters under Sections 8,
10.4, 11.3, 13, 14, 15, 16, 17, 18, 19 or 21 of this Agreement, copies of such
notice shall also be delivered to the Parties’ respective legal counsel in the
manner set forth above. The addresses, facsimile numbers and email addresses for
notices, unless changed by notice, are as follows:



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1035.jpg]
35 CH\2041570.2 If to Seller: Trinity Industries, Inc. 2525 Stemmons Freeway
Dallas, TX 75207 Attn: Heather Randall Fax: 214-589-8824 Email:
Heather.Randall@trin.net If to Buyer: GATX Corporation 222 West Adams Street
Chicago, IL 60661 Attn: General Counsel Fax: (312) 621-6648 Email:
Deborah.Golden@gatx.com 21.11. Counterparts. This Agreement may be executed in
any number of counterparts (including by means of facsimile or .PDF) each of
which will be deemed an original but all of such counterparts together shall
constitute one and the same instrument. 21.12. Entire Agreement and Amendments.
This Agreement, together with each Exhibit attached hereto, and the other
documents explicitly referenced herein contain the entire agreement and
understanding between the Parties with respect to the subject matter hereof and,
as of the execution hereof, supersedes all prior agreements, understandings, and
representations, whether oral or written, related to the subject matter hereof,
including that certain Confidentiality Agreement, dated September 12, 2014, by
and between Buyer and Seller, each of which are hereby terminated and shall be
of no further force and effect following the execution and delivery hereof,
provided that any confidential information disclosed under the Confidentiality
Agreement dated September 12, 2014 will also be deemed to be Confidential
Information under this Agreement. No amendment, modification, supplement,
waiver, or release of any of the terms and conditions contained herein shall be
made except by mutual agreement to that effect in writing and signed by all
Parties. 21.13. Survival. Regardless of the expiration or termination for any
reason of this Agreement, the rights and obligations set forth in this Agreement
that require or contemplate performance by a Party after such expiration or
termination shall remain in full force and effect to the extent required for
their full observance and performance, including, but not limited to, Sections
5.1.3, 5.2.4, 5.2.5, 5.4, 7, 11.3, 12, 13, 14, 15.1, 15.2, 16, 17, 19, 20 and
21. 21.14. Expenses. Except as otherwise expressly set forth in this Agreement,
each Party will bear all of its own costs and expenses incurred in negotiating
and complying with such Party’s obligations arising pursuant to this Agreement.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1036.jpg]
36 CH\2041570.2 21.15. No Agency Relationship. Nothing contained in this
Agreement will create any agency, fiduciary, joint venture, or partnership
relationship between the Parties. 21.16. No Third-Party Beneficiaries. This
Agreement will not confer any rights or remedies upon any Person other than the
Parties. 21.17. Headings. The Section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement. 21.18. Construction. The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties, and no
presumption or burden of proof will arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. Unless the
context requires otherwise, singular includes plural and vice versa and any
gender includes every gender, and where any word or phrase is given a defined
meaning, any other grammatical form of that word or phrase will have a
corresponding meaning. The word “including” (and its variants, e.g. “includes”,
“include”) will mean “including without limitation” unless otherwise stated.
Unless the context requires otherwise, the words “hereof,” “herein,”
“hereunder,” “hereby,” or words of similar import refer to this Agreement as a
whole and not to any particular Section, subparagraph, clause or other
subdivision hereof. The word “or” will be disjunctive but not exclusive. Each
reference to a Section herein is to a Section of this Agreement. Each Schedule,
Exhibit, and Annex attached hereto is incorporated herein and made a part hereof
as if fully set forth herein. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1037.jpg]
[Signature page to Supply Agreement] CH\2041570.2 IN WITNESS WHEREOF, Seller and
Buyer have executed this Agreement as of the Effective Date. GATX CORPORATION
By: Name: Title: TRINITY RAIL GROUP, LLC By: Name: Title:



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1038.jpg]
CH\2041570.2 Exhibit A [*****]18 18 [*****] Certain information on this page has
been omitted and filed separately with the Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1039.jpg]
CH\2041570.2 Exhibit B [*****]19 19 [*****] Certain information on this page has
been omitted and filed separately with the Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1040.jpg]
CH\2041570.2 Exhibit C [*****]20 20 [*****] Certain information on this page has
been omitted and filed separately with the Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1041.jpg]
CH\2041570.2 Exhibit D [*****]21 21 [*****] Certain information on this page has
been omitted and filed separately with the Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1042.jpg]
CH\2041570.2 Exhibit E Order Form RAILCAR ORDER FORM To: Company: Telephone:
Order Date: GATX CPP/BO#: Car Type(s): Quantity: Alternates: New Buyer-Supplied
Components: Non-New Buyer-Supplied Components: Price: Terms and Conditions: This
Order Form is subject to the terms and conditions of the Supply Agreement dated
November 3, 2014. Executed by: GATX Corporation By: Name:
________________________________ Title: _________________________________
Signature: _____________________________



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1043.jpg]
CH\2041570.2 Exhibit F Form of Certificate of Acceptance CERTIFICATE OF
ACCEPTANCE GATX PO NUMBER SELLER’S JOB NUMBER RAILCAR DESCRIPTION In accordance
with the Supply Agreement (“Agreement”) between GATX Corporation ("Buyer") and
Trinity Rail Group, LLC ("Seller"), dated November 3, 2014, the undersigned
hereby certifies that on the date of this Certificate the following Railcars
were accepted by the Buyer in accordance with the Agreement. The execution of
this Certificate of Acceptance shall not relieve the Seller of any of its
obligations under the Agreement nor shall it constitute a waiver by the Buyer
with respect to any of its rights and remedies under the Agreement. CAR NUMBER
LIGHT WEIGHT GALLONS DATE AVAILABLE FOR INSPECTION OR RE- INSPECTION DATE
ACCEPTED BO# Accepted Today: Cumulative Accepted by BO#:



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1044.jpg]
CH\2041570.2 Exhibit G Third Party Review 1. General. (a) Pursuant to Section 7
of the Agreement between Buyer and Seller dated November 3, 2014, upon written
notice to Seller, Buyer may initiate a Third Party Review with respect to the
matters set forth in Section 6 of this Exhibit G. (b) Buyer may initiate a Third
Party Review after the first Order Year of this Agreement. Thereafter, Buyer may
request [*****]22. 2. Selection of Third Party Reviewer. Within 30 days after
Buyer’s notice to undertake a Third Party Review, Buyer will appoint a reputable
accounting firm to conduct the Third Party Review, subject to Seller’s consent,
such consent not to be unreasonably withheld or delayed (the “Reviewer”), to the
extent that such Reviewer does not have ethical conflicts given their then-
current or past dealings with either Party. Seller agrees that [*****] is an
acceptable Reviewer as of the Effective Date. 3. Confidentiality. The Parties
agree that the Seller may require the Reviewer to enter into and be bound by a
confidentiality agreement in the form attached hereto as Schedule 1 to this
Exhibit G (the “Reviewer Confidentiality Agreement”). Buyer acknowledges that
all information the Reviewer receives from Seller will be considered “Evaluation
Material” as set forth in the Reviewer Confidentiality Agreement and, except to
the extent otherwise provided under this Exhibit G or the Reviewer
Confidentiality Agreement, the Reviewer will be prohibited from disclosing any
of such Evaluation Material, whether in writing or orally, to Buyer or any other
Person (other than to Reviewer’s employees who need to know such information for
purposes of the Third Party Review and who the Reviewer shall cause to comply
with the provisions of the Reviewer Confidentiality Agreement) or using such
Evaluation Material other than for purposes of its Third Party Review. The
Parties agree that the Reviewer may disclose such Evaluation Material if (but
only to the extent) required by applicable law or regulation, including any
subpoena or other similar form of process; provided, that the Reviewer will
provide, unless prohibited by law, Seller with prompt notice of any request that
they disclose Seller’s Evaluation Material so that Seller may object to the
request and/or seek an appropriate protective order. 4. Recordkeeping; Access.
(a) During the Term of this Agreement and continuing thereafter for the longer
of [*****] or the period necessary to (i) resolve any pending Dispute or (ii)
complete any Third Party Review authorized under the Agreement, Seller shall
maintain a [*****]. 22 [*****] Certain information on this page has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1045.jpg]
CH\2041570.2 (b) Seller will provide the Reviewer with access to the Seller
Records and Seller’s personnel, accountants, and any other information that is
reasonably necessary to perform a Third Party Review and for the Reviewer to
prepare and issue the Report (as defined in Section 7 of this Exhibit G). The
Third Party Review will take place at Seller’s place of business in Dallas,
Texas and the Reviewer will not be permitted to (i) remove any of the books,
records, and information provided by Seller to the Reviewer from Seller’s place
of business or (ii) copy such books, records, or information for any purpose.
The Reviewer may keep its working papers, reports and copies of information
obtained from Seller and/or Buyer in connection with the Third Party Review to
comply with applicable law, statute, rule, regulation, or professional standards
promulgated by AICPA. Any such information so kept shall be retained in
accordance with the terms of the Reviewer Confidentiality Agreement. 5. Conduct
of Review. All Third Party Reviews will be performed during Seller’s normal
business hours and in a manner so as not to unreasonably interfere with Seller’s
operations and personnel. Reviewer and Seller will cooperate with each other as
necessary for Reviewer to perform the Third Party Review in an expeditious and
efficient manner. Reviewer’s onsite access to Seller’s place of business will be
limited to a maximum of [*****]23 per Third Party Review performed hereunder;
provided, that Seller promptly responds to Reviewer’s reasonable requests for
access and information necessary to perform the Third Party Review. 6. Scope of
Third Party Review. (a) In connection with the Third Party Review, the Reviewer
shall review Seller’s Records to determine whether there were any discrepancies
between (i) the [*****]. (b) In addition to its obligations set forth in Section
4 of this Exhibit G, Seller will, at a minimum, prepare and deliver to the
Reviewer, within thirty (30) days of its receipt of notice that Buyer has
elected to initiate a Third Party Review, the following information: (i) A
“Price Calculation List” for each Order of a Railcar listed on Exhibit A to the
Agreement for which Buyer received an invoice. The Price Calculation List shall
consist of [*****]. (ii) [*****]. (iii) [*****]. (c) [*****]. 7. Report. (a) The
Reviewer shall prepare a written report (the “Report”) [*****]. 23 [*****]
Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1046.jpg]
CH\2041570.2 (b) [*****]24 (c) [*****] 8. Settlement Procedures. (a) If the
Report discloses any discrepancies (whether related to Seller’s [*****], or
otherwise), Buyer may, at its option, request in writing a refund or credit for
such discrepancies, which shall include a description of the basis for Buyer’s
request founded upon the Report. (b) Seller shall have thirty (30) days from its
receipt of Buyer’s request to respond. If Seller does not respond by the end of
such thirty (30) day period or if Seller concurs with any or all of the
Reviewer’s findings, it shall issue a refund or credit to Buyer within ten (10)
business days in the full amount of Buyer’s request, unless Seller disputes a
portion of the Reviewer’s findings, in which case it shall issue a refund or
credit to Buyer in the amount that is not disputed by Seller. (c) If Seller
disputes any or all of the Reviewer’s findings, the Parties shall promptly
discuss the Reviewer’s findings under dispute and attempt to reach a settlement.
If the Parties reach a settlement on any or all of the disputed findings, Seller
shall issue a refund or credit to Buyer within ten (10) business days in the
agreed amount. If the Parties cannot reach a settlement on the remaining
disputed findings within sixty (60) days from the date of Buyer’s request for a
refund or credit, Buyer may pursue such dispute under the dispute resolution
provisions set forth in Section 21.9 of the Agreement. 9. Buyer’s Access to the
Report. Buyer shall be permitted to retain copies of the Report. Notwithstanding
anything to the contrary contained in this Agreement, Buyer may utilize and
disclose the Report in connection with any Dispute. 10. Review Cost. Buyer shall
be solely responsible for all of its costs related to the Third Party Review and
the costs of the Reviewer. 24 [*****] Certain information on this page has been
omitted and filed separately with the Commission. Confidential treatment has
been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1047.jpg]
CH\2041570.2 Schedule 1 to Exhibit G Reviewer Confidentiality Agreement
CONFIDENTIALITY AGREEMENT This Confidentiality Agreement (this “Agreement”) is
between Trinity Rail Group, LLC, 2525 Stemmons Freeway, Dallas, TX 75207
(“TRail”), and PricewaterhouseCoopers LLP, 300 Madison Avenue, New York, NY
10017 (“Reviewer”). Reviewer and TRail are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”. WHEREAS, Reviewer
has been engaged by GATX Corporation (“GATX”) to perform certain “Third Party
Review” services (the “Services”) as provided for in that certain Supply
Agreement, by and between GATX and TRail, dated November 3, 2014 (the “Supply
Agreement”); and WHEREAS, TRail is agreeable to Reviewer’s performance of the
Services subject to the terms and conditions of this Agreement; NOW, THEREFORE,
in consideration of the mutual covenants contained herein and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows: 1. Evaluation Material.
“Evaluation Material” shall consist of any and all disclosures by TRail to
Reviewer with respect to Reviewer’s performance of the Services. Notwithstanding
the foregoing, Evaluation Material shall not include any information that: a. is
or becomes publicly available other than by a breach of this Agreement by
Reviewer; b. is acquired by Reviewer from a third party that is not, to
Reviewer’s knowledge, under any confidentiality obligation to TRail regarding
such information; c. is developed independently by Reviewer or GATX without
reference to the Evaluation Material; or d. is disclosed by TRail to any person
or entity free of confidentiality obligations to TRail. e. is known to Reviewer
prior to the date of this Agreement. f. is disclosed by Reviewer with the
written approval of TRail.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1048.jpg]
CH\2041570.2 2. Disclosure to GATX. Reviewer agrees not to disclose Evaluation
Material to GATX or GATX’s other representatives without TRail’s prior written
consent. TRail agrees that: Reviewer may (i) disclose to GATX the report
containing the information described in Section 7(a) of Exhibit G to the Supply
Agreement (“Exhibit G”) (the “Report”), and (ii) may conduct general discussions
with GATX and GATX’s representatives regarding the overall scope or progress in
the performance of the Services; provided, that with respect to (ii) above, such
disclosures or general discussions do not include any Evaluation Material.
Subject to TRail’s execution of a release letter in a form acceptable to
Reviewer, Reviewer will provide any draft or final Report to TRail to review
prior to Reviewer disclosing such draft or final Report to GATX. If TRail
determines that such Report needs to be redacted to avoid disclosure of
Evaluation Material in accordance with Section 7 of Exhibit G, Reviewer will
redact the Reports in accordance with TRail’s instructions. After any version of
the Report has been redacted, TRail will provide its consent for Reviewer to
disclose the Report to GATX, which consent shall not be unreasonably withheld or
delayed and shall include an acknowledgement that Reviewer has complied with the
requirements of this Agreement. 3. Responsibility. Except for Reviewer’s
obligations of confidentiality and restricted use expressly set forth herein,
Reviewer has no obligation towards TRail in relation to the Services and TRail
has no obligation to Reviewer. 4. Confidentiality and Use. Subject to Section 2
of this Agreement, Reviewer agrees to keep confidential the Evaluation Material
and shall disclose such information only to its agents and those personnel at
Reviewer and its agents who have a need to know such information for performance
of the Services, and shall use such Evaluation Material solely for the purpose
of performing its Services. Reviewer will be responsible for any breach of this
Agreement by its personnel and Reviewer’s agents and any employee of Reviewer’s
agents. 5. Disclosure Required by Law. Notwithstanding anything to the contrary
in this Agreement, Reviewer may disclose Evaluation Material that Reviewer is
advised by legal counsel that such disclosure is required or compelled by law,
statute, rule, or regulation, including any subpoena or other legal process, but
only to the extent such law, statute, rule, or regulation, subpoena, or other
legal process requires disclosure. To the extent reasonably possible, Reviewer
will provide TRail with prompt notice of any request that Reviewer has been
advised to disclose Evaluation Material (so long as such notice is not
prohibited by such law, statute, rule, or regulation, subpoena or other legal
process), so that TRail may have the opportunity to object to the request and/or
seek an appropriate protective order. If TRail is unable to obtain or does not
timely seek a protective order and Reviewer is legally requested or required to
disclose such Evaluation Material, disclosure of such Evaluation Material may be
made by Reviewer without liability. 6. Return of Information. Reviewer shall,
upon TRail’s written request, return to TRail or destroy all Evaluation Material
in its possession; provided, however, that Reviewer may keep a set of Evaluation
Material in its working papers, reports and copies of information solely and
specifically to comply with applicable law, statute, rule, regulation or



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1049.jpg]
CH\2041570.2 professional standards promulgated by the AICPA or other regulatory
body with jurisdiction. 7. Remedies. Reviewer recognizes the confidential and
proprietary nature of the Evaluation Material and acknowledges that, in the
event it is determined by a court that a breach of the confidentiality
provisions of this Agreement has occurred or is likely to occur, TRail may
suffer irreparable harm. Accordingly, TRail shall be entitled to seek
preliminary and permanent injunctive relief in the event of a breach or
threatened breach of this Agreement, as well as all other applicable remedies at
law or equity, including but not limited to injunction or specific performance.
8. Term. Other than as expressed in Section 6 above, Reviewer’s confidentiality
obligations under this Agreement will terminate five (5) years from the last
date that the Services are performed. 9. Governing Law. This Agreement shall be
governed and construed pursuant to the laws of the State of Delaware, without
giving effect to its conflict-of-laws principles. 10. Agreement. This Agreement
constitutes the only agreement between TRail and Reviewer regarding the
Evaluation Material and its disclosure and use with respect to the Services, and
supersedes any and all prior agreements, arrangements, and understandings
between the Parties as to such subject matter. 11. Modification. This Agreement
may not be modified, altered, or amended except in a writing signed by the
Parties. 12. Counterparts. This Agreement may be executed in any number of
counterparts (including by means of facsimile or .PDF) each of which will be
deemed an original but all of such counterparts together shall constitute one
and the same instrument. IN WITNESS WHEREOF, authorized representatives of the
Parties have signed this Agreement as of the ___ day of _________________,
201__. TRINITY RAIL GROUP, LLC PRICEWATERHOUSECOOPERS LLP
By:____________________________ By:_______________________________
Name:__________________________ Name:_____________________________
Title:___________________________ Title:______________________________



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1050.jpg]
CH\2041570.2 Exhibit H Form of Bill of Sale THIS BILL OF SALE is made and
effective this _____ day of ________________, 20___ by TRINITY RAIL GROUP, LLC
(“Seller”) to GATX CORPORATION (“Buyer”). WITNESSETH: FOR AND IN CONSIDERATION
of the sum of Ten Dollars ($10) and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, Seller bargains, grants, sells,
conveys, and transfer to Buyer all of Seller’s right, title and interest in and
to those railcars listed on Schedule A attached hereto (the “Cars”), to have and
to hold the same, together with appurtenances and privileges thereunto belonging
or appertaining, for the benefit of Buyer, its successors and assigns, forever.
Seller hereby makes such representations and gives such warranties with respect
to the Cars as set forth in the Supply Agreement between Buyer and Seller dated
November 3, 2014 (the “Agreement”). EXCEPT AS OTHERWISE PROVIDED IN THE
AGREEMENT, THE WARRANTIES IN THE AGREEMENT ARE EXCLUSIVE AND ARE IN LIEU OF ALL
OTHER WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTY OF
TITLE, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE. IN WITNESS WHEREOF,
this Bill of Sale has been executed and delivered effective as of the day and
year first written above. TRINITY RAIL GROUP, LLC
By:__________________________________________
Name:________________________________________
Title:_________________________________________



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1051.jpg]
CH\2041570.2 SCHEDULE A TO BILL OF SALE I. Invoice No. II. Car Type: III.
Quantity of Cars: IV. Car Marks: V. Running Numbers:



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1052.jpg]
CH\2041570.2 Exhibit I Records DOCUMENT TYPE FORMAT REQUIRED Required for New
Built Railcar Certificate of Construction Adobe PDF Yes Car Specification Sheet
- to include Builder file number (BO#) Microsoft Word or Excel or Adobe PDF Yes
Drawings- including but not limited to: 1. Arrangement 2. Assembly 3. Part 4.
Calculation One drawing per file in (*.dwg or *.dxf drawing files) Adobe PDF
files. Electronic drawing files names to include drawing number, sheet and
revision. All upper level arrangement and assembly drawings used to build the
Railcar, in electronic format. Seller will provide Buyer with reasonable access
to, but not copies of, parts drawings. Drawing List HTML, Adobe PDF, Microsoft
Excel or Plain Text (*.txt) file with entries that include the drawing number,
sheet, revision and drawing title. yes Bill of Materials - to include Builder
file number HTML, Microsoft Word or Excel or Adobe PDF file of the entire BOM.
yes Specialty List of additional vendor components used to build the car. To
include lot and model number for: 1. Trucks 2. Couplers 3. Brakes 4. Running
Gear HTML, Adobe PDF, Microsoft Excel or Plain Text (*.txt) file of the entire
Specialty list to include vendor name, component name, component model number,
component lot number. Any drawings to follow drawing requirements above. yes
Photograph - To include one full side and A & B end views. Digital high
resolution color photograph or 8x10 color print. yes TCID Adobe PDF yes
Qualification Acceptance Criteria Adobe PDF yes RECORDS REQUIREMENTS: 1. All
data listed herein for new built Railcars is to be in electronic format unless
otherwise agreed to by Buyer. 2. All electronic Railcar data outlined in this
Exhibit will be compiled onto a data CD with all data placed into a folder that
carries the name of Document Type listed above, i.e., Drawings, Photos, etc. A
sample CD detailing all folders and



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1053.jpg]
CH\2041570.2 document formats is available upon request from GATX Rail
Engineering. This is a sample of the typical CD contents and folder names. 3.
The CD will be presented to Buyer as the close-out package for new built
Railcars. 4. The foregoing Records requirements and electronic Railcar data is
subject to change from time to time in accordance with Buyer’s Fleet Maintenance
Instruction (ETSD-15.0) and Seller’s acceptance of those changes.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1054.jpg]
CH\2041570.2 Exhibit J Confidentiality Agreement __________________, § § §
Claimant, § § AMERICAN ARBITRATION ASSOCIATION CASE NO. v. § § _______________
__________________, § § § Respondent. § CONFIDENTIALITY AGREEMENT AND AGREED
PROTECTIVE ORDER The parties to this arbitration (the “Parties”), Claimant
______________ (“Claimant” or “Party”) and Respondent _____________________
(“Respondent” or “Party”) enter into this Confidentiality Agreement and Agreed
Protective Order (“Agreement”) as follows: 1. The term “Discovery Material”
shall mean all information, tangible items, electronic material and documents
produced by any Party or non-party in response to discovery in the arbitration
proceeding, _______________________, AAA Case No. ________________ (the
“Arbitration”). For purposes of this Agreement, “Discovery Material” shall also
include any affidavit, motion, memorandum, pleading, image, or other material
presented to the arbitration panel that discloses Discovery Material designated
“Confidential” and retaining its confidential designation. This Agreement shall
govern the handling of all such Discovery Material. 2. The term “Confidential
Discovery Material” shall refer to all Discovery Material which has been
designated by the producing Party (the “Producing Party”) as “Confidential”
because such Discovery Material contains Confidential Information. “Confidential
Discovery Material” shall also include Discovery Material designated by the
Producing Party as “Confidential – Attorney Eyes Only.” In designating
information as “Confidential – Attorney Eyes Only,” the Producing Party will
make such a designation only as to that information that it



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1055.jpg]
CH\2041570.2 believes contains highly sensitive business or technical
information of the producing or designation Party. The “Confidential – Attorney
Eyes Only” category is more fully explained in paragraph 15 below, but is
identified here as being part of “Confidential Discovery Material.” For purposes
of this Agreement, “Party” shall include each Party’s respective affiliates
defined as any person or entity (or sub-unit of any entity) that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with a Party. “Confidential Information” is information in
the possession of, prepared by, compiled by, or that is used by a Party and (1)
is proprietary to or about, or created by a Party; (2) gives a Party some
competitive business advantage, the opportunity of obtaining such advantage,
disclosure of which would be detrimental to the interest of the Party or
contains business planning information; or (3) is not typically disclosed by a
Party, or known by persons who are not employed by a Party or are not
independent contractors of a Party. Confidential Information is also information
regarding former and current employees, officers, and independent contractors of
a Party, including information regarding their employment and/or termination
therefrom, performance and compensation. Confidential Information shall also
include information pertaining to past, current, and potential transactions
engaged in or considered by a Party. Confidential Information shall also include
any information pertaining to current, former, and prospective customers of a
Party. Confidential Information shall also include any financial statements as
to a Party to the extent that such information has not already been publicly
disclosed. Confidential Information shall also include any other information
that is “Confidential Information” under Section 21.4 of the Supply Agreement
dated November 3, 2014 between Claimant and Respondent (the “Supply Agreement”).
3. No Discovery Material designated as “Confidential” or “Confidential –
Attorney Eyes Only” hereunder or any copy, image, excerpt, or summary thereof
shall be delivered or disclosed to any person except as hereafter provided. The
contents of any such Confidential Discovery Material shall not be revealed
except to persons authorized hereunder and except as so provided. This Agreement
does not apply to information furnished by Parties or non-parties



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1056.jpg]
CH\2041570.2 that (i) the Receiving Party (as defined below) can demonstrate was
in its possession prior to being disclosed by the Producing Party hereunder and
the source of the information was not under an obligation of confidentiality to
the Producing Party; (ii) is now, or hereafter becomes, through no act or
failure to act on the part of the Receiving Party, generally known to the
public; (iii) is rightfully obtained from a Third Party not bound under an
obligation of confidentiality to the Producing Party; or (iv) is independently
developed by the Receiving Party without reference to or use of any Confidential
Information. 4. All Confidential Discovery Material produced in the Arbitration
shall be used only for the prosecution and/or defense of the Arbitration, and
any person in possession of Confidential Discovery Material shall maintain those
materials in a reasonably secure manner so as to avoid disclosure of their
contents and in a manner no less secure than that used to protect its own
information of similar sensitivity or importance. 5. Unless otherwise provided
herein, the “Confidential” designation set forth in this Agreement must be made
at or prior to the time of production of documents by, to the extent possible,
stamping the word “Confidential” on the first page of the Discovery Materials to
be deemed Confidential. Information provided in electronic format, to the extent
possible, should be designated as “Confidential” by correspondence between
counsel. Discovery Material produced prior to entry of this Agreement may be
designated as “Confidential” by referencing the Bates- label of such information
in correspondence between counsel or, if the material contains no Bates-label,
by describing the information in correspondence between counsel. Discovery
Material in the form of testimony in deposition or otherwise may be designated
as “Confidential” by counsel so stating on the record at the time of such
testimony or in correspondence between counsel delivered within thirty (30) days
after a transcript containing such testimony is delivered to the Parties. All
testimony shall be treated as Confidential until the expiration of thirty (30)
days after a transcript containing such testimony is delivered to the Parties
and thereafter only such testimony designated as Confidential in accordance with
the foregoing shall be treated as Confidential.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1057.jpg]
CH\2041570.2 6. The inadvertent or unintentional production of discovery
containing Confidential Information that is not designated as Confidential
Discovery Material at the time of the production or disclosure shall not be
deemed a waiver in whole or in part of a Party’s claim of confidentiality,
either as to the specific discovery produced or as to any other discovery
relating thereto or on the same related subject matter. Documents containing
Confidential Information inadvertently or unintentionally produced without being
designated as Confidential Discovery Material may be retroactively designated by
notice in writing of the designated class of each document by Bates number or
other adequate description and shall be treated appropriately from the date
written notice of the designation is provided to the Receiving Party. To the
extent that, prior to such notice, a Party receiving the document or information
may have disclosed it to others outside the parameters of this Agreement, the
Party shall not be deemed to have violated this Agreement, but the Party shall
cooperate with the designating Party’s effort to retrieve any document or
information promptly from such person and to limit any further disclosure
pursuant to this Agreement. 7. A Party who has received Discovery Material (the
“Receiving Party”) that is designated as “Confidential” and who objects to the
designation of any Discovery Material as Confidential Discovery Material, shall
notify counsel for the Producing Party in writing of its objection. The
Producing Party and the objecting Receiving Party shall attempt to resolve all
objections by agreement. If any objections cannot be resolved by agreement, the
Receiving Party shall have fourteen (14) business days from the time in which
the Receiving Party delivers its written objection to apply to the arbitration
panel for a determination as to whether the Confidential designation is
appropriate. Until an objection has been resolved by agreement of counsel or by
order of the arbitration panel, the Discovery Material shall be treated as
Confidential Discovery Material subject to this Agreement. In the event that a
Receiving Party fails to apply to the arbitration panel for a determination as
to whether the Confidential designation is appropriate within fourteen (14)
business days of delivery of the written objection, the Discovery Material to
which the Receiving Party objected shall be treated as Confidential



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1058.jpg]
CH\2041570.2 Discovery Material. The burden of proof in any proceeding regarding
whether the designation of any document as “Confidential” is appropriate is at
all times on the Party designating the document as “Confidential.” 8. No
Receiving Party shall disclose, summarize, describe, characterize, or otherwise
communicate Confidential Discovery Material except as permitted by this
Agreement. Confidential Discovery Material shall not be disclosed, summarized,
described, characterized, or otherwise communicated in any way to anyone except:
a. The arbitration panel, all arbitration personnel (including all court
reporters employed in connection with this action) and all mediators; b. Counsel
of record in this action, and attorneys, paralegals, and other persons employed
or retained by such counsel who are assisting in the conduct of this action; c.
Employees of the Parties or their Affiliates; d. Actual and potential witnesses
and deponents (and their counsel); e. Experts, consultants and/or litigation
support personnel (and employees of such experts or consultants) who are not
employees of any Party and who are retained or consulted for the purpose of
being retained by any Party in connection with this action; f. Any other person
upon order of the arbitration panel or upon all Parties’ written agreement; and
g. Any person who was either an original author or recipient of a document
containing or constituting the Confidential Discovery Material. All persons to
whom Confidential Discovery Material is disclosed pursuant to Paragraphs 8
(c)-(g) above shall, prior to disclosure: (i) be advised that the Discovery
Material is being disclosed pursuant to and subject to the terms of this
Agreement and may not be disclosed other than pursuant to the terms hereof; and
(ii) expressly agree to be bound by the terms of the Agreement. Execution of an
Acknowledgement in the form attached hereto as Exhibit J-1 shall evidence such
notification and agreement.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1059.jpg]
CH\2041570.2 9. All pleadings, including appendices that attach Confidential
Discovery Material as evidence and are presented to the arbitration panel shall
be delivered in sealed envelopes marked with the style and number of this
action. 10. Nothing in this Agreement will be construed as limiting the Parties’
right to object to any discovery or to object to the authenticity or
admissibility of any evidence. 11. This Agreement will continue to be binding
throughout and after the final disposition of this action. Within ninety (90)
days after receiving notice of the entry of an award, order, judgment or decree
finally disposing of this action, all persons having received Confidential
Discovery Material will either return all Confidential Discovery Material and
any copies thereof (including summaries and excerpts) to the opposing Party or
its attorney or destroy all such Confidential Discovery Material and certify in
writing to the opposing Party and its attorney to that fact. With regard to
electronic copies of Confidential Discovery Material, there is no obligation to
return or destroy copies that are not reasonably accessible because of undue
burden or cost. 12. This Agreement shall not be construed to affect in any way
the use, presentation, introduction, or admissibility of any document,
testimony, or other evidence at a deposition, trial, or hearing in this
arbitration; provided that any Party may ask the arbitration panel to hold any
proceeding in this action in camera on the grounds that such proceeding will
involve or relate to Confidential Discovery Material. 13. Nothing in this
Agreement shall operate to require the production of documents, testimony, and
other materials and information that are privileged or otherwise protected from
discovery. 14. If any Party to this Agreement (a) is subpoenaed in another
action, or (b) is served with a demand in another action to which he or it is a
Party, or (c) is served with any other legal process by one not a party to this
litigation seeking Confidential Discovery Material, the Receiving Party shall
give written notice to the Producing Party of such subpoena, demand, or legal
process within five (5) business days of receipt, and shall not produce any
Discovery



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1060.jpg]
CH\2041570.2 Material, unless Court-ordered, for a period of at least ten (10)
business days after providing the required notice to Producing Party. If, within
ten business (10) days of receiving such notice, the Producing Party gives
notice to the Receiving Party that the Producing Party opposes production of its
Confidential Discovery Material, the Receiving Party shall not thereafter
produce such Confidential Discovery Material except pursuant to a Court order
requiring compliance with the subpoena, demand, or other legal process. The
Producing Party shall be solely responsible for asserting any objection to the
requested production. Nothing herein shall be construed as requiring the
Receiving Party to challenge or appeal any order requiring production of
Confidential Discovery Material covered by this Agreement, or to subject himself
or itself to any penalties for compliance with any legal process or order, or to
seek any relief from the arbitration panel. Nothing herein shall prohibit the
Receiving Party from producing Confidential Discovery Material to any law
enforcement or governmental agency which is within the scope of such agency’s
request and after providing at least five (5) business days’ notice to the
Producing Party and after providing the Producing Party a reasonable opportunity
to object to such production, provided that the production of any Confidential
Discovery Material shall be at the Producing Party’s cost and expense. 15. The
Receiving Party may not disclose, summarize, describe, characterize, or
otherwise communicate documents or information designated as “Confidential –
Attorney Eyes Only” to any persons other than those identified in paragraphs
8(a), 8(b) and 8(e), who are the only persons allowed to review such material.
This category of documents is reserved for a very select group of documents and
information and may only be used for that group of documents that have not been
disclosed to the public and that, if disclosed to the public, may cause
irreparable harm or damage to a Party. The procedures for designating documents
(paragraph 5), objecting to any designation (paragraph 7), designating
deposition testimony as confidential (paragraphs 1 and 5) and filing
“Confidential Materials” under seal (paragraph 9), shall apply to documents
designated “Confidential – Attorneys Eyes Only.” Likewise, the duties and
responsibilities the Parties have to agree to permit retroactive designation
(paragraph 6), to



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1061.jpg]
CH\2041570.2 notify the other Party of a subpoena or order (paragraph 14) and to
return or destroy documents (paragraph 11) shall apply to documents designated
as “Confidential – Attorney Eyes Only.” 16. The rights and obligations of the
Parties to this Agreement are in addition to and not in lieu of the rights and
obligations of the Parties pursuant to the Supply Agreement, including, without
limitation, Section 21.4 thereof, which shall remain in full force and effect in
accordance with the terms thereof. The provisions of this Agreement may be
modified only upon written agreement of the Parties. AGREED: Claimant
___________________________ ___________________________________ By:
________________________________ Respondent ___________________________
___________________________________ By: ________________________________



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1062.jpg]
CH\2041570.2 EXHIBIT J-1 ACKNOWLEDGEMENT 1. My name is
_______________________________________________________. I live
at______________________________________________________________________. 2. I
am aware that the Confidentiality Agreement and Agreed Protective Order (the
“Agreement and Order”) have been entered in the Arbitration styled:
________________________, AAA Case No. __________________ and a copy of the
Agreement and Order have been given to me. 3. I agree and promise that any
documents, information, materials, or testimony, which are protected under the
Agreement and Order entered in this case and designated as “Confidential
Discovery Materials” will be used by me only in connection with the
above-captioned matter. 4. I agree and promise that I will not disclose or
discuss such protected materials with any person other than those individuals
permitted by the Agreement and Order to review such materials. 5. I understand
and agree that any use of such confidential documents, information, materials,
or testimony obtained by me (or any portions or summaries thereof) in any manner
contrary to the provisions of the Agreement and Order may cause damage to one or
more of the Parties to the Arbitration and that I may be held responsible in a
court of law for causing such damage. __________________________________
Signature Printed Name:______________________ SWORN TO AND SUBSCRIBED BEFORE ME
this _________ day of ____________, 20____. __________________________________
NOTARY PUBLIC, STATE OF ________. __________________________________ NOTARY’S
PRINTED NAME MY COMMISSION EXPIRES:___________________



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1063.jpg]
CH\2041570.2 Exhibit K – Default Order Instructions (I) Default Scheduled Car
Order Instructions In the event that Buyer fails to place one or more Orders for
all or any portion of the Scheduled Cars necessary to meet a Monthly Order
Quantity by the applicable deadline, Seller shall Order on Buyer’s behalf the
number of Railcars necessary to fulfill such Monthly Order Quantity by the
applicable deadline. All of such Railcars shall be the following Railcar Type:
Railcar Type – [*****]25 Seller Specification No. – [*****] Gross Rail Load –
[*****] Typical Commodity – [*****] Car Class – [*****] (II) Default Unscheduled
Car Order Instructions In the event that Buyer fails to place one or more Orders
for all or any portion of the Unscheduled Cars required to be Ordered during an
Order Year by the first day of the last month of such Order Year, Seller shall
Order on Buyer’s behalf the number of Railcars necessary to fulfill the
Unscheduled Car requirement for such Order Year. All of such Railcars shall be
the following Railcar Type: Railcar Type – [*****] Seller Specification No. –
[*****] Gross Rail Load – [*****] Typical Commodity – [*****] Car Class –
[*****] 25 [*****] Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1064.jpg]
CH\2041570.2 Exhibit L Form of Seller’s Order Confirmation [Date] [Customer]
[Address] Description of Railcar Types: Railcar Type – Quantity: Estimated Base
Sales Price (per Railcar): $ Estimated Scrap Surcharges (Included in Price): $
Alternates: 1. 2. Total – Alternates: $ Seller’s Order Confirmation Price: $ The
Seller’s Order Confirmation Price is subject to adjustment in accordance with
the terms and conditions of the Supply Agreement dated November 3, 2014.
Delivery: Commencing ______________



--------------------------------------------------------------------------------



 
[trinityagreementexhibit1065.jpg]
CH\2041570.2 Exhibit M Form of Invoice TRINITY RAIL GROUP, LLC 2525 Stemmons
Freeway - Box 568887 - Dallas, Texas 75356-8887 214-631-4420 - Fax 214-589-8939
FREIGHT CAR/TANK CAR Sold To: Invoice Date: Invoice No: Cust No: Cust PO No: Our
Order No: Bill of Lading: Ship To: Date Shipped: Shipped Via: Plant #___________
Salesman: Terms: Shipped Description Unit Price Amount 2 3311 PD CAR, 5660 CF
RUNNING #'S: GACX 9413 9414 2 $0.00 Remarks: Remit To: Trinity Industries, Inc.
P. O. Box 951716 Dallas, Texas 75395-1716 Wire Transfer To: Wachovia Bank
Atlanta, Georgia ABA Routing #061-000-227 Trinity Industries, Inc. Account
#2000143245898 ** The total amount set out above is payable at the office of
Trinity Industries, Inc. at Dallas, Dallas County, Texas. Past due accounts will
bear interest. Invoice - DHL ORIGINAL - CUSTOMER



--------------------------------------------------------------------------------



 